Exhibit 10.1

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of the Effective Date by and between SILICON VALLEY BANK, a California
corporation with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462
(“Bank”), and IBASIS, INC., a Delaware corporation with offices located at 20
Second Avenue, Burlington, Massachusetts 01803 (“Borrower”), provides the terms
on which Bank shall lend to Borrower and Borrower shall repay Bank and amends
and restates in its entirety a certain Amended and Restated Loan and Security
Agreement dated as of December 29, 2003 entered into by and between Bank and
Borrower, as amended.  The parties agree as follows:


1              ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.


2              LOAN AND TERMS OF PAYMENT


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL CREDIT EXTENSIONS AND ACCRUED AND
UNPAID INTEREST THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


2.1.1       REVOLVING ADVANCES.

(A)            AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BANK WILL MAKE ADVANCES TO BORROWER UP TO THE AVAILABILITY AMOUNT. 
AMOUNTS BORROWED UNDER THE REVOLVING LINE MAY BE REPAID, AND PRIOR TO THE
REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO THE APPLICABLE TERMS AND
CONDITIONS PRECEDENT HEREIN.

(B)           TERMINATION; REPAYMENT.  THE REVOLVING LINE TERMINATES ON THE
REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE
UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING
LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.


2.1.2       LETTERS OF CREDIT SUBLIMIT.

(A)            AS PART OF THE REVOLVING LINE, BANK SHALL ISSUE OR HAVE ISSUED
LETTERS OF CREDIT FOR BORROWER’S ACCOUNT.  THE FACE AMOUNT OF OUTSTANDING
LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY
LETTER OF CREDIT RESERVE) MAY NOT EXCEED $10,000,000 INCLUSIVE OF CREDIT
EXTENSIONS RELATING TO SECTIONS 2.1.3 AND 2.1.4.  IN ACCORDANCE WITH THE
DEFINITION OF AVAILABILITY AMOUNT, SUCH AGGREGATE AMOUNTS UTILIZED HEREUNDER
SHALL AT ALL TIMES REDUCE THE AMOUNT OTHERWISE AVAILABLE FOR ADVANCES UNDER THE
REVOLVING LINE.  IF, ON THE REVOLVING LINE MATURITY DATE, THERE ARE ANY
OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH DATE BORROWER SHALL PROVIDE TO BANK
CASH COLLATERAL IN AN AMOUNT EQUAL TO 105% OF THE FACE AMOUNT OF ALL SUCH
LETTERS OF CREDIT PLUS ALL INTEREST, FEES, AND COSTS DUE OR TO BECOME DUE IN
CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS GOOD FAITH BUSINESS JUDGMENT),
TO SECURE ALL OF THE OBLIGATIONS RELATING TO SAID LETTERS OF CREDIT.  ALL
LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS SOLE
DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S STANDARD
APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “LETTER OF CREDIT
APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST.  BORROWER
FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER
OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR
BY BANK’S GOOD FAITH INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR
BORROWER’S ACCOUNT (PROVIDED SUCH INTERPRETATION IS NOT MANIFESTLY ERRONEOUS),
AND BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING
BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY
MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.


--------------------------------------------------------------------------------


(B)           THE OBLIGATION OF BORROWER TO IMMEDIATELY REIMBURSE BANK FOR
DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL, AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF CREDIT APPLICATION.

(C)           BORROWER MAY REQUEST THAT BANK ISSUE A LETTER OF CREDIT PAYABLE IN
A FOREIGN CURRENCY.  IF A PROPER DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH
LETTER OF CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO BORROWER OF THE
EQUIVALENT OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN CONNECTION THEREWITH
SUCH AS WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS AT THE THEN-PREVAILING
RATE OF EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES OF THE FOREIGN CURRENCY
FOR TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN CURRENCY.

(D)           TO GUARD AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, UPON THE
ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY, BANK SHALL
CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE REVOLVING LINE IN AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT. 
THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE ADJUSTED BY BANK FROM TIME TO
TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE RATE.  THE AVAILABILITY OF
FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE AMOUNT OF SUCH LETTER OF
CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT REMAINS OUTSTANDING.


2.1.3       FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE REVOLVING LINE, BORROWER
MAY ENTER INTO FOREIGN EXCHANGE CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS
TO PURCHASE FROM OR SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A
“FX FORWARD CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD
CONTRACTS SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER
THE CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT  (THE “FX RESERVE”). THE AGGREGATE AMOUNT OF THE
FX RESERVE AT ANY ONE TIME PLUS CREDIT EXTENSIONS RELATING TO SECTIONS 2.1.2 AND
2.1.4 MAY NOT EXCEED TEN MILLION DOLLARS ($10,000,000.00).  IN ACCORDANCE WITH
THE DEFINITION OF AVAILABILITY AMOUNT, THE AMOUNT OTHERWISE AVAILABLE FOR CREDIT
EXTENSIONS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE AGGREGATE AMOUNT OF
ALL FX RESERVES.  ANY AMOUNTS DUE AND UNPAID UNDER AN FX FORWARD CONTRACT WILL
BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE INTEREST AT THE
INTEREST RATE APPLICABLE TO ADVANCES.


2.1.4       CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE UP TO TEN
MILLION DOLLARS ($10,000,000.00) INCLUSIVE OF CREDIT EXTENSIONS RELATING TO
SECTIONS 2.1.2 AND 2.1.3 (THE “CASH MANAGEMENT SERVICES SUBLIMIT”) OF THE
REVOLVING LINE FOR BANK’S CASH MANAGEMENT SERVICES WHICH MAY INCLUDE MERCHANT
SERVICES, DIRECT DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING
SERVICES IDENTIFIED IN BANK’S VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS
(COLLECTIVELY, THE “CASH MANAGEMENT SERVICES”).  IN ACCORDANCE WITH THE
DEFINITION OF AVAILABILITY AMOUNT, THE DOLLAR AMOUNT OF ANY CASH MANAGEMENT
SERVICES PROVIDED UNDER THIS SUBLIMIT WILL REDUCE THE AMOUNT OTHERWISE AVAILABLE
UNDER THE REVOLVING LINE.  ANY AMOUNTS OWED TO BANK WHICH ARE DUE AND UNPAID
FROM BORROWER FOR ANY CASH MANAGEMENT SERVICES WILL BE TREATED AS ADVANCES UNDER
THE REVOLVING LINE AND WILL ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO
ADVANCES.


2.2          OVERADVANCES.  IF AT ANY TIME OR FOR ANY REASON THE TOTAL OF ALL
OUTSTANDING ADVANCES AND ALL OTHER MONETARY OBLIGATIONS EXCEEDS THE AVAILABILITY
AMOUNT (AN “OVERADVANCE”), BORROWER SHALL IMMEDIATELY PAY THE AMOUNT OF THE
EXCESS TO BANK, WITHOUT NOTICE OR DEMAND.  WITHOUT LIMITING BORROWER’S
OBLIGATION TO REPAY TO BANK THE AMOUNT OF ANY OVERADVANCE, BORROWER AGREES TO
PAY BANK INTEREST ON THE OUTSTANDING AMOUNT OF ANY OVERADVANCE, ON DEMAND, AT
THE DEFAULT RATE.


2.3          GENERAL PROVISIONS RELATING TO THE ADVANCES.  EACH ADVANCE SHALL,
AT BORROWER’S OPTION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, BE EITHER
IN THE FORM OF A PRIME RATE ADVANCE OR A LIBOR ADVANCE; PROVIDED THAT IN NO
EVENT SHALL BORROWER MAINTAIN AT ANY TIME LIBOR ADVANCES HAVING MORE THAN FOUR
(4) DIFFERENT INTEREST PERIODS.  BORROWER SHALL PAY INTEREST ACCRUED ON THE
ADVANCES AT THE RATES AND IN THE MANNER SET FORTH IN SECTION 2.4(A).


2.4          PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.

(A)            ADVANCES.  EACH ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE DATE WHEN MADE, CONTINUED OR CONVERTED UNTIL
PAID IN FULL AT A RATE PER ANNUM EQUAL TO (I) THE PRIME RATE PLUS THE APPLICABLE
PRIME RATE MARGIN OR (II) THE LIBOR RATE PLUS THE APPLICABLE LIBOR RATE MARGIN. 
PURSUANT TO THE TERMS HEREOF, INTEREST ON EACH ADVANCE SHALL BE PAID IN ARREARS
ON EACH INTEREST PAYMENT DATE.  INTEREST SHALL ALSO BE PAID ON THE DATE OF ANY
PREPAYMENT OF ANY ADVANCE PURSUANT TO THIS AGREEMENT FOR THE PORTION OF ANY
ADVANCE SO PREPAID AND UPON PAYMENT (INCLUDING PREPAYMENT) IN FULL THEREOF.  ALL
ACCRUED BUT UNPAID INTEREST ON THE ADVANCES SHALL BE DUE AND PAYABLE ON THE
REVOLVING LINE MATURITY DATE.

2


--------------------------------------------------------------------------------


(B)           PERFORMANCE PRICING.  EACH OF THE PRIME RATE MARGIN AND THE LIBOR
RATE MARGIN SHALL BE ADJUSTED QUARTERLY AND SHALL BE APPLIED ON AND AFTER THE
FIRST DAY OF EACH SUCH FISCAL QUARTER AS FOLLOWS: FOR ANY FISCAL QUARTER, AS OF
THE FIRST DAY OF EACH SUCH FISCAL QUARTER: (I) IF THE TOTAL FUNDED DEBT RATIO
FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER IS LESS THAN 1.50:1.00, THEN THE
PRIME RATE MARGIN FOR SUCH FISCAL QUARTER SHALL BE 0.00% AND THE LIBOR RATE
MARGIN FOR SUCH FISCAL QUARTER SHALL BE 2.25%, AND (II) IF THE TOTAL FUNDED DEBT
RATIO FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER IS EQUAL TO OR GREATER THAN
1.50:1.00, THEN THE PRIME RATE MARGIN FOR SUCH FISCAL QUARTER SHALL BE 0.50% AND
THE LIBOR RATE MARGIN FOR SUCH FISCAL QUARTER SHALL BE 2.75%.

(C)           DEFAULT RATE.  IMMEDIATELY UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE OBLIGATIONS SHALL BEAR INTEREST AT A
RATE PER ANNUM WHICH IS FIVE PERCENTAGE POINTS ABOVE THE RATE EFFECTIVE
IMMEDIATELY BEFORE THE EVENT OF DEFAULT (THE “DEFAULT RATE”).  PAYMENT OR
ACCEPTANCE OF THE INCREASED INTEREST RATE PROVIDED IN THIS SECTION 2.4(C) IS NOT
A PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF
ANY EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF
BANK.

(D)           PRIME RATE ADVANCES.  EACH CHANGE IN THE INTEREST RATE OF THE
PRIME RATE ADVANCES BASED ON CHANGES IN THE PRIME RATE SHALL BE EFFECTIVE ON THE
EFFECTIVE DATE OF SUCH CHANGE AND TO THE EXTENT OF SUCH CHANGE.  BANK SHALL USE
ITS BEST EFFORTS TO GIVE BORROWER PROMPT NOTICE OF ANY SUCH CHANGE IN THE PRIME
RATE; PROVIDED, HOWEVER, THAT ANY FAILURE BY BANK TO PROVIDE BORROWER WITH
NOTICE HEREUNDER SHALL NOT AFFECT BANK’S RIGHT TO MAKE CHANGES IN THE INTEREST
RATE OF THE PRIME RATE ADVANCES BASED ON CHANGES IN THE PRIME RATE.

(E)           LIBOR ADVANCES.  THE INTEREST RATE APPLICABLE TO EACH LIBOR
ADVANCE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 3.6(A) HEREUNDER. 
SUBJECT TO SECTIONS 3.6 AND 3.7, SUCH RATE SHALL APPLY DURING THE ENTIRE
INTEREST PERIOD APPLICABLE TO SUCH LIBOR ADVANCE, AND INTEREST CALCULATED
THEREON SHALL BE PAYABLE ON THE INTEREST PAYMENT DATE APPLICABLE TO SUCH LIBOR
ADVANCE.

(F)            360-DAY YEAR.  INTEREST SHALL BE COMPUTED ON THE BASIS OF A
360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

(G)           DEBIT OF ACCOUNTS.  BANK MAY DEBIT THE DESIGNATED DEPOSIT ACCOUNT
AND ACCOUNT NOS. 3300372126, 3300381409 AND 3300498404 MAINTAINED AT BANK, FOR
PRINCIPAL AND INTEREST PAYMENTS OR, AFTER NOTICE TO BORROWER, ANY OTHER AMOUNTS
BORROWER OWES BANK WHEN DUE.  THESE DEBITS SHALL NOT CONSTITUTE A SET-OFF.

(H)           PAYMENT; INTEREST COMPUTATION; FLOAT CHARGE.  IN COMPUTING
INTEREST ON THE CREDIT EXTENSIONS, ALL PAYMENTS RECEIVED AFTER 12:00 P.M.
PACIFIC TIME ON ANY DAY SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.  BANK
MAY CHARGE BORROWER’S DESIGNATED DEPOSIT ACCOUNT FOR THE AMOUNT OF ANY ITEM OF
PAYMENT WHICH IS RETURNED TO BANK UNPAID.


2.5          FEES.  BORROWER SHALL PAY TO BANK:

(A)           FACILITY FEE.  A FULLY EARNED, NON-REFUNDABLE FACILITY FEE OF
$262,500, ON OR BEFORE THE EFFECTIVE DATE;

(B)           LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES AND EXPENSES FOR THE
ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, UPON THE ISSUANCE OR RENEWAL OF SUCH
LETTER OF CREDIT BY BANK, WHICH FEES AND EXPENSES SHALL NOT EXCEED 1.25% PER
ANNUM OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT PLUS EXPENSES;

(C)           TERMINATION FEE.  SUBJECT TO THE TERMS OF SECTION 4.1, A
TERMINATION FEE;

(D)           UNUSED REVOLVING LINE FACILITY FEE.  A FEE (THE “UNUSED REVOLVING
LINE FACILITY FEE”), WHICH FEE SHALL BE PAID QUARTERLY, IN ARREARS, ON THE LAST
DAY OF EACH FISCAL QUARTER, CALCULATED AS FOLLOWS: (I) IF THE TOTAL FUNDED DEBT
RATIO FOR THE FISCAL QUARTER FOR WHICH THE UNUSED REVOLVING LINE FACILITY FEE IS
DUE IS LESS THAN 1.50:1.00, THE UNUSED REVOLVING LINE FACILITY FEE FOR SUCH
FISCAL QUARTER SHALL BE 0.375% PER ANNUM OF THE AVERAGE UNUSED PORTION OF THE
REVOLVING LINE FOR SUCH QUARTER, AS DETERMINED BY BANK; AND (II) IF THE TOTAL
FUNDED DEBT RATIO FOR THE FISCAL QUARTER FOR WHICH THE UNUSED REVOLVING LINE
FACILITY FEE IS DUE IS GREATER THAN OR EQUAL TO 1.50:1.00, THE UNUSED REVOLVING
LINE FACILITY FEE FOR SUCH FISCAL QUARTER SHALL BE 0.625% PER ANNUM OF THE
AVERAGE UNUSED PORTION OF THE REVOLVING LINE FOR SUCH QUARTER, AS DETERMINED BY
BANK.  BORROWER SHALL NOT BE ENTITLED TO ANY CREDIT, REBATE OR REPAYMENT OF ANY
UNUSED REVOLVING LINE FACILITY FEE PREVIOUSLY EARNED BY BANK PURSUANT TO THIS
SECTION 2.5(D) NOTWITHSTANDING ANY SUSPENSION OR TERMINATION OF BANK’S
OBLIGATION TO MAKE ADVANCES HEREUNDER; AND

3


--------------------------------------------------------------------------------


(e)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.


3              CONDITIONS OF LOANS


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.  BANK’S
OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO THE CONDITION
PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS BANK MAY
REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT LIMITATION:

(A)         BORROWER SHALL HAVE DELIVERED DULY EXECUTED ORIGINAL SIGNATURES TO
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

(B)           BORROWER SHALL HAVE DELIVERED ITS OPERATING DOCUMENTS AND A GOOD
STANDING CERTIFICATE OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE;

(C)           BORROWER SHALL HAVE DELIVERED DULY EXECUTED ORIGINAL SIGNATURES TO
THE COMPLETED BORROWING RESOLUTIONS FOR BORROWER;

(D)           BORROWER SHALL HAVE DELIVERED EVIDENCE THAT (I) THE LIENS SECURING
INDEBTEDNESS OWED BY BORROWER TO ANY PARTY OTHER THAN THE LENDER WILL BE
TERMINATED AND (II) THE DOCUMENTS AND/OR FILINGS EVIDENCING THE PERFECTION OF
SUCH LIENS, INCLUDING WITHOUT LIMITATION ANY FINANCING STATEMENTS AND/OR CONTROL
AGREEMENTS, HAVE OR WILL, CONCURRENTLY WITH THE INITIAL CREDIT EXTENSION, BE
TERMINATED.

(E)           BANK SHALL HAVE RECEIVED CERTIFIED COPIES, DATED AS OF A RECENT
DATE, OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY
WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS
INDICATED IN ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR
HAVE BEEN OR, IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE
TERMINATED OR RELEASED;

(F)            BORROWER SHALL HAVE DELIVERED THE PERFECTION CERTIFICATES
EXECUTED BY BORROWER AND EACH GUARANTOR;

(G)           BORROWER SHALL HAVE DELIVERED A LEGAL OPINION OF BORROWER’S
COUNSEL DATED AS OF THE EFFECTIVE DATE TOGETHER WITH THE DULY EXECUTED ORIGINAL
SIGNATURES THERETO;

(H)           BORROWER SHALL HAVE DELIVERED THE DULY EXECUTED ORIGINAL
SIGNATURES OF EACH GUARANTOR TO EACH GUARANTY AND SECURITY AGREEMENT, TOGETHER
WITH THE OPERATING DOCUMENTS AND COMPLETED BORROWING RESOLUTIONS FOR EACH
GUARANTOR;

(I)            BORROWER SHALL HAVE DELIVERED EVIDENCE SATISFACTORY TO BANK THAT
THE INSURANCE POLICIES REQUIRED BY SECTION 6.7 HEREOF ARE IN FULL FORCE AND
EFFECT, TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LOSS PAYABLE AND/OR
ADDITIONAL INSURED CLAUSES OR ENDORSEMENTS IN FAVOR OF BANK; AND

(J)            BORROWER SHALL HAVE PAID THE FEES AND BANK EXPENSES THEN DUE AS
SPECIFIED IN SECTION 2.5 HEREOF.


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.  BANK’S OBLIGATIONS
TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT EXTENSION, IS
SUBJECT TO THE FOLLOWING:

(A)           FOR ADVANCES, TIMELY RECEIPT OF AN EXECUTED NOTICE OF BORROWING;

(B)           TIMELY RECEIPT OF AN EXECUTED TRANSACTION REPORT; AND

(C)           FOR ANY OTHER CREDIT EXTENSION (OTHER THAN LETTERS OF CREDIT),
TIMELY RECEIPT OF A COMPLETED AND EXECUTED PAYMENT/ADVANCE FORM;

(D)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE TRUE IN
ALL MATERIAL RESPECTS ON THE DATE OF THE TRANSACTION REPORT, ON THE DATE OF THE
NOTICE OF BORROWING OR PAYMENT/ADVANCE FORM, AS APPLICABLE, AND ON THE FUNDING
DATE OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT SUCH MATERIALITY
QUALIFIER SHALL NOT BE

4


--------------------------------------------------------------------------------


APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR
MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM
THE CREDIT EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND
WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5
REMAIN TRUE IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER, THAT SUCH MATERIALITY
QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT
ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND
PROVIDED FURTHER, THAT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING
TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS
AS OF SUCH DATE; AND

(E)            THERE HAS NOT BEEN A MATERIAL ADVERSE CHANGE.


3.3          COVENANT TO DELIVER.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension.  Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.


3.4          PROCEDURES FOR BORROWING.

(A)            SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER APPLICABLE
CONDITIONS TO THE MAKING OF AN ADVANCE SET FORTH IN THIS AGREEMENT, EACH ADVANCE
SHALL BE MADE UPON BORROWER’S IRREVOCABLE WRITTEN NOTICE DELIVERED TO BANK IN
THE FORM OF A NOTICE OF BORROWING, EACH EXECUTED BY A RESPONSIBLE OFFICER OF
BORROWER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE ADVANCES ARE
NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK SHALL CREDIT ADVANCES
TO THE DESIGNATED DEPOSIT ACCOUNT.  BANK MAY RELY ON ANY TELEPHONE NOTICE GIVEN
BY A PERSON WHOM BANK REASONABLY BELIEVES IS A RESPONSIBLE OFFICER OR DESIGNEE. 
BORROWER WILL INDEMNIFY BANK FOR ANY LOSS BANK SUFFERS DUE TO SUCH RELIANCE. 
SUCH NOTICE OF BORROWING MUST BE RECEIVED BY BANK PRIOR TO 11:00 A.M. PACIFIC
TIME (I) ON THE SAME DAY AS THE REQUESTED FUNDING DATE, IN THE CASE OF PRIME
RATE ADVANCES, AND (II) AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE REQUESTED
FUNDING DATE, IN THE CASE OF LIBOR ADVANCES, SPECIFYING:

(1)           the amount of the Advance, which, if a LIBOR Advance is requested,
shall be in an aggregate minimum principal amount of $500,000 or in any integral
multiple of $500,000 in excess thereof;

(2)           the requested Funding Date; and

(3)           whether the Advance is to be comprised of LIBOR Advances and/or
Prime Rate Advances.

(B)           THE PROCEEDS OF ALL SUCH ADVANCES WILL THEN BE MADE AVAILABLE TO
BORROWER ON THE FUNDING DATE BY BANK BY TRANSFER TO THE DESIGNATED DEPOSIT
ACCOUNT AND, SUBSEQUENTLY, BY WIRE TRANSFER TO SUCH OTHER ACCOUNT AS BORROWER
MAY INSTRUCT IN THE NOTICE OF BORROWING OR PAYMENT/ADVANCE FORM, AS THE CASE MAY
BE.  NO ADVANCES SHALL BE DEEMED MADE TO BORROWER, AND NO INTEREST SHALL ACCRUE
ON ANY SUCH ADVANCE, UNTIL THE RELATED FUNDS HAVE BEEN DEPOSITED IN THE
DESIGNATED DEPOSIT ACCOUNT.


3.5          CONVERSION AND CONTINUATION ELECTIONS.

(A)            SO LONG AS (I) NO EVENT OF DEFAULT OR DEFAULT EXISTS; (II)
BORROWER SHALL NOT HAVE SENT ANY NOTICE OF TERMINATION OF THIS AGREEMENT; AND
(III) BORROWER SHALL HAVE COMPLIED WITH SUCH CUSTOMARY PROCEDURES AS BANK HAS
ESTABLISHED FROM TIME TO TIME FOR BORROWER’S REQUESTS FOR LIBOR ADVANCES,
BORROWER MAY, UPON IRREVOCABLE WRITTEN NOTICE TO BANK:

(1)           elect to convert on any Business Day, Prime Rate Advances in an
amount equal to $500,000 or any integral multiple of $500,000 in excess thereof
into LIBOR Advances;

(2)           elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date (or any part thereof in an amount equal
to $500,000 or any integral multiple of $500,000 in excess thereof); provided,
that if the aggregate amount of LIBOR Advances shall have been reduced, by
payment, prepayment, or conversion of part thereof, to be less than $500,000,
such LIBOR

5


--------------------------------------------------------------------------------


Advances shall automatically convert into Prime Rate Advances, and on and after
such date the right of Borrower to continue such Advances as, and convert such
Advances into, LIBOR Advances shall terminate; or

(3)           elect to convert on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date (or any part thereof in an amount equal
to $500,000 or any integral multiple of $500,000 in excess thereof) into Prime
Rate Advances.

(B)        BORROWER SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION TO BE
RECEIVED BY BANK PRIOR TO 11:00 A.M. PACIFIC TIME AT LEAST (I) THREE (3)
BUSINESS DAYS IN ADVANCE OF THE CONVERSION DATE OR CONTINUATION DATE, IF ANY
ADVANCES ARE TO BE CONVERTED INTO OR CONTINUED AS LIBOR ADVANCES; AND (II) ONE
(1) BUSINESS DAY IN ADVANCE OF THE CONVERSION DATE, IF ANY ADVANCES ARE TO BE
CONVERTED INTO PRIME RATE ADVANCES, IN EACH CASE SPECIFYING THE:

(1)           proposed Conversion Date or Continuation Date; and

(2)           aggregate amount of the Advances to be converted or continued
which, if any Advances are to be converted into or continued as LIBOR Advances,
shall be in an aggregate minimum principal amount of $1,000,000 or in any
integral multiple of $500,000 in excess thereof.

(C)         IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
LIBOR ADVANCES, BORROWER SHALL HAVE TIMELY FAILED TO SELECT A NEW INTEREST
PERIOD TO BE APPLICABLE TO SUCH LIBOR ADVANCES, BORROWER SHALL BE DEEMED TO HAVE
ELECTED TO CONVERT SUCH LIBOR ADVANCES INTO PRIME RATE ADVANCES.

(D)        ANY LIBOR ADVANCES SHALL, AT BANK’S OPTION, CONVERT INTO PRIME RATE
ADVANCES IN THE EVENT THAT (I) AN EVENT OF DEFAULT OR DEFAULT SHALL EXIST, OR
(II) THE AGGREGATE PRINCIPAL AMOUNT OF THE PRIME RATE ADVANCES WHICH HAVE BEEN
PREVIOUSLY CONVERTED TO LIBOR ADVANCES, OR THE AGGREGATE PRINCIPAL AMOUNT OF
EXISTING LIBOR ADVANCES CONTINUED, AS THE CASE MAY BE, AT THE BEGINNING OF AN
INTEREST PERIOD SHALL AT ANY TIME DURING SUCH INTEREST PERIOD EXCEED THE
AVAILABILITY AMOUNT.  BORROWER AGREES TO PAY BANK, UPON DEMAND BY BANK (OR BANK
MAY, AT ITS OPTION, CHARGE THE DESIGNATED DEPOSIT ACCOUNT OR ANY OTHER ACCOUNT
BORROWER MAINTAINS WITH BANK) ANY AMOUNTS REQUIRED TO COMPENSATE BANK FOR ANY
LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST, OR EXPENSE INCURRED BY BANK,
AS A RESULT OF THE CONVERSION OF LIBOR ADVANCES TO PRIME RATE ADVANCES PURSUANT
TO ANY OF THE FOREGOING.

(E)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BANK
SHALL NOT BE REQUIRED TO PURCHASE UNITED STATES DOLLAR DEPOSITS IN THE LONDON
INTERBANK MARKET OR OTHER APPLICABLE LIBOR MARKET TO FUND ANY LIBOR ADVANCES,
BUT THE PROVISIONS HEREOF SHALL BE DEEMED TO APPLY AS IF BANK HAD PURCHASED SUCH
DEPOSITS TO FUND THE LIBOR ADVANCES.


3.6          SPECIAL PROVISIONS GOVERNING LIBOR ADVANCES. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE FOLLOWING PROVISIONS
SHALL GOVERN WITH RESPECT TO LIBOR ADVANCES AS TO THE MATTERS COVERED:

(A)         DETERMINATION OF APPLICABLE INTEREST RATE.  AS SOON AS PRACTICABLE
ON EACH INTEREST RATE DETERMINATION DATE, BANK SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR IN CALCULATION, BE FINAL, CONCLUSIVE
AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO THE LIBOR
ADVANCES FOR WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE APPLICABLE
INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR BY
TELEPHONE CONFIRMED IN WRITING) TO BORROWER.

(B)        INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT THAT
BANK SHALL HAVE DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), ON
ANY INTEREST RATE DETERMINATION DATE WITH RESPECT TO ANY LIBOR ADVANCE, THAT BY
REASON OF CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET ADEQUATE AND FAIR
MEANS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH ADVANCE
ON THE BASIS PROVIDED FOR IN THE DEFINITION OF LIBOR, BANK SHALL ON SUCH DATE
GIVE NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO BORROWER OF
SUCH DETERMINATION, WHEREUPON (I) NO ADVANCES MAY BE MADE AS, OR CONVERTED TO,
LIBOR ADVANCES UNTIL SUCH TIME AS BANK NOTIFIES BORROWER THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH NOTICE NO LONGER EXIST, AND (II) ANY NOTICE OF BORROWING OR
NOTICE OF CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO ADVANCES IN
RESPECT OF WHICH SUCH DETERMINATION WAS MADE SHALL BE DEEMED TO BE RESCINDED BY
BORROWER.

6


--------------------------------------------------------------------------------


(C)         COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST PERIODS. 
BORROWER SHALL COMPENSATE BANK, UPON WRITTEN REQUEST BY BANK (WHICH REQUEST
SHALL SET FORTH THE MANNER AND METHOD OF COMPUTING SUCH COMPENSATION), FOR ALL
REASONABLE LOSSES, EXPENSES AND LIABILITIES, IF ANY (INCLUDING ANY INTEREST PAID
BY BANK TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY ITS LIBOR ADVANCES
AND ANY LOSS, EXPENSE OR LIABILITY INCURRED BY BANK IN CONNECTION WITH THE
LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS) SUCH THAT BANK MAY INCUR: (I) IF FOR
ANY REASON (OTHER THAN A DEFAULT BY BANK OR DUE TO ANY FAILURE OF BANK TO FUND
LIBOR ADVANCES DUE TO IMPRACTICABILITY OR ILLEGALITY UNDER SECTIONS 3.7(D) AND
3.7(E)) A BORROWING OR A CONVERSION TO OR CONTINUATION OF ANY LIBOR ADVANCE DOES
NOT OCCUR ON A DATE SPECIFIED IN A NOTICE OF BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION, AS THE CASE MAY BE, OR (II) IF ANY PRINCIPAL PAYMENT OR
ANY CONVERSION OF ANY OF ITS LIBOR ADVANCES OCCURS ON A DATE PRIOR TO THE LAST
DAY OF AN INTEREST PERIOD APPLICABLE TO THAT ADVANCE.

(D)        ASSUMPTIONS CONCERNING FUNDING OF LIBOR ADVANCES.  CALCULATION OF ALL
AMOUNTS PAYABLE TO BANK UNDER THIS SECTION 3.6 AND UNDER SECTION 3.4 SHALL BE
MADE AS THOUGH BANK HAD ACTUALLY FUNDED EACH OF ITS RELEVANT LIBOR ADVANCES
THROUGH THE PURCHASE OF A EURODOLLAR DEPOSIT BEARING INTEREST AT THE RATE
OBTAINED PURSUANT TO THE DEFINITION OF LIBOR RATE IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH LIBOR ADVANCE AND HAVING A MATURITY COMPARABLE TO THE RELEVANT
INTEREST PERIOD; PROVIDED, HOWEVER, THAT BANK MAY FUND EACH OF ITS LIBOR
ADVANCES IN ANY MANNER IT SEES FIT AND THE FOREGOING ASSUMPTIONS SHALL BE
UTILIZED ONLY FOR THE PURPOSES OF CALCULATING AMOUNTS PAYABLE UNDER THIS
SECTION 3.6 AND UNDER SECTION 3.4.

(E)         LIBOR ADVANCES AFTER DEFAULT.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, (I) BORROWER MAY NOT ELECT TO HAVE AN
ADVANCE BE MADE OR CONTINUED AS, OR CONVERTED TO, A LIBOR ADVANCE AFTER THE
EXPIRATION OF ANY INTEREST PERIOD THEN IN EFFECT FOR SUCH ADVANCE AND
(II) SUBJECT TO THE PROVISIONS OF SECTION 3.6(C), ANY NOTICE OF
CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO A REQUESTED
CONVERSION/CONTINUATION THAT HAS NOT YET OCCURRED SHALL BE DEEMED TO BE
RESCINDED BY BORROWER AND BE DEEMED A REQUEST TO CONVERT OR CONTINUE ADVANCES
REFERRED TO THEREIN AS PRIME RATE ADVANCES.


3.7          ADDITIONAL REQUIREMENTS/PROVISIONS REGARDING LIBOR ADVANCES.

(A)            IF FOR ANY REASON (INCLUDING VOLUNTARY OR MANDATORY PREPAYMENT OR
ACCELERATION), BANK RECEIVES ALL OR PART OF THE PRINCIPAL AMOUNT OF A LIBOR
ADVANCE PRIOR TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, BORROWER
SHALL IMMEDIATELY NOTIFY BORROWER’S ACCOUNT OFFICER AT BANK AND, ON DEMAND BY
BANK, PAY BANK THE AMOUNT (IF ANY) BY WHICH (I) THE ADDITIONAL INTEREST WHICH
WOULD HAVE BEEN PAYABLE ON THE AMOUNT SO RECEIVED HAD IT NOT BEEN RECEIVED UNTIL
THE LAST DAY OF SUCH INTEREST PERIOD EXCEEDS (II) THE INTEREST WHICH WOULD HAVE
BEEN RECOVERABLE BY BANK BY PLACING THE AMOUNT SO RECEIVED ON DEPOSIT IN THE
CERTIFICATE OF DEPOSIT MARKETS, THE OFFSHORE CURRENCY MARKETS, OR UNITED STATES
TREASURY INVESTMENT PRODUCTS, AS THE CASE MAY BE, FOR A PERIOD STARTING ON THE
DATE ON WHICH IT WAS SO RECEIVED AND ENDING ON THE LAST DAY OF SUCH INTEREST
PERIOD AT THE INTEREST RATE DETERMINED BY BANK IN ITS REASONABLE DISCRETION. 
BANK’S DETERMINATION AS TO SUCH AMOUNT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

(B)           BORROWER SHALL PAY BANK, UPON DEMAND BY BANK, FROM TIME TO TIME
SUCH AMOUNTS AS BANK MAY REASONABLY DETERMINE TO BE NECESSARY TO COMPENSATE IT
FOR ANY COSTS INCURRED BY BANK THAT BANK DETERMINES ARE ATTRIBUTABLE TO ITS
MAKING OR MAINTAINING OF ANY AMOUNT RECEIVABLE BY BANK HEREUNDER IN RESPECT OF
ANY ADVANCES RELATING THERETO (SUCH INCREASES IN COSTS AND REDUCTIONS IN AMOUNTS
RECEIVABLE BEING HEREIN CALLED “ADDITIONAL COSTS”), IN EACH CASE RESULTING FROM
ANY REGULATORY CHANGE WHICH:

(1)           changes the basis of taxation of any amounts payable to Bank under
this Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank);

(2)           imposes or modifies any reserve, special deposit or similar
requirements relating to any Credit Extensions based upon a LIBOR Rate; or

(3)           imposes any other material condition affecting this Agreement (or
any of such extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.  Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.7.  Determinations and allocations by Bank for purposes of this Section 3.7 of
the effect of any Regulatory Change on its costs of maintaining its obligations
to

7


--------------------------------------------------------------------------------


MAKE ADVANCES, OF MAKING OR MAINTAINING ADVANCES, OR ON AMOUNTS RECEIVABLE BY IT
IN RESPECT OF ADVANCES, AND OF THE ADDITIONAL AMOUNTS REQUIRED TO COMPENSATE
BANK IN RESPECT OF ANY ADDITIONAL COSTS, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

(C)           IF BANK SHALL REASONABLY DETERMINE THAT THE ADOPTION OR
IMPLEMENTATION OF ANY APPLICABLE LAW, RULE, REGULATION, OR TREATY REGARDING
CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR
COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE BY BANK (OR ITS APPLICABLE LENDING OFFICE) WITH ANY RESPECT OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON CAPITAL OF BANK OR ANY PERSON OR ENTITY
CONTROLLING BANK (A “PARENT”) AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH BANK (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE, OR COMPLIANCE (TAKING INTO CONSIDERATION POLICIES WITH RESPECT
TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY BANK TO BE MATERIAL, THEN FROM TIME
TO TIME, WITHIN FIFTEEN (15) DAYS AFTER DEMAND BY BANK, BORROWER SHALL PAY TO
BANK SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE BANK FOR SUCH
REDUCTION.  A STATEMENT OF BANK CLAIMING COMPENSATION UNDER THIS SECTION 3.7(C)
AND SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(D)           IF, AT ANY TIME, BANK, IN ITS COMMERCIALLY REASONABLE DISCRETION,
DETERMINES THAT (I) THE AMOUNT OF LIBOR ADVANCES FOR PERIODS EQUAL TO THE
CORRESPONDING INTEREST PERIODS ARE NOT AVAILABLE TO BANK IN THE OFFSHORE
CURRENCY INTERBANK MARKETS, OR (II) LIBOR DOES NOT ACCURATELY REFLECT THE COST
TO BANK OF LENDING THE LIBOR ADVANCES, THEN BANK SHALL PROMPTLY GIVE NOTICE
THEREOF TO BORROWER.  UPON THE GIVING OF SUCH NOTICE, BANK’S OBLIGATION TO MAKE
THE LIBOR ADVANCES SHALL TERMINATE; PROVIDED, HOWEVER, ADVANCES SHALL NOT
TERMINATE IF BANK AND BORROWER AGREE IN WRITING TO A DIFFERENT INTEREST RATE
APPLICABLE TO LIBOR ADVANCES.

(E)           IF IT SHALL BECOME UNLAWFUL FOR BANK TO CONTINUE TO FUND OR
MAINTAIN ANY LIBOR ADVANCES, OR TO PERFORM ITS OBLIGATIONS HEREUNDER, UPON
DEMAND BY BANK, BORROWER SHALL PREPAY THE ADVANCES IN FULL WITH ACCRUED INTEREST
THEREON AND ALL OTHER AMOUNTS PAYABLE BY BORROWER HEREUNDER (INCLUDING, WITHOUT
LIMITATION, ANY AMOUNT PAYABLE IN CONNECTION WITH SUCH PREPAYMENT PURSUANT TO
SECTION 3.7(A)).  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT A DETERMINATION
BY BANK AS DESCRIBED ABOVE RELATES TO A LIBOR ADVANCE THEN BEING REQUESTED BY
BORROWER PURSUANT TO A NOTICE OF BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION, BORROWER SHALL HAVE THE OPTION, SUBJECT TO THE
PROVISIONS OF SECTION 3.6(C), TO (I) RESCIND SUCH NOTICE OF BORROWING OR NOTICE
OF CONVERSION/CONTINUATION BY GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE
CONFIRMED IN WRITING) TO BANK OF SUCH RESCISSION ON THE DATE ON WHICH BANK GIVES
NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE, OR (II) MODIFY SUCH NOTICE OF
BORROWING OR NOTICE OF CONVERSION/CONTINUATION TO OBTAIN A PRIME RATE ADVANCE OR
TO HAVE OUTSTANDING ADVANCES CONVERTED INTO OR CONTINUED AS PRIME RATE ADVANCES
BY GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO BANK OF
SUCH MODIFICATION ON THE DATE ON WHICH BANK GIVES NOTICE OF ITS DETERMINATION AS
DESCRIBED ABOVE.


4              CREATION OF SECURITY INTEREST


4.1          GRANT OF SECURITY INTEREST.

(A)           BORROWER HEREBY GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE
IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, PLEDGES
AND CHARGES BY WAY OF SECURITY, TO BANK, THE COLLATERAL, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND
PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS, AND COVENANTS THAT THE
SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL TIMES CONTINUE TO BE A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL (SUBJECT ONLY TO
PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS
AGREEMENT).  IF BORROWER SHALL ACQUIRE A MATERIAL COMMERCIAL TORT CLAIM,
BORROWER SHALL PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF THE
GENERAL DETAILS THEREOF AND GRANT TO BANK IN SUCH WRITING A SECURITY INTEREST
THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH
SUCH WRITING TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK.

(B)           BORROWER HEREBY RATIFIES THAT CERTAIN INTELLECTUAL PROPERTY
SECURITY AGREEMENT, DATED AS OF DECEMBER 30, 2002 BY AND AMONG BY AND BORROWER
AND LENDER, AND SUCH INTELLECTUAL PROPERTY SECURITY AGREEMENT REMAINS IN FULL
FORCE AND EFFECT.

(C)           THIS AGREEMENT MAY BE TERMINATED PRIOR TO THE REVOLVING LINE
MATURITY DATE BY BORROWER, EFFECTIVE THREE (3) BUSINESS DAYS AFTER WRITTEN
NOTICE OF TERMINATION IS GIVEN TO BANK.  NOTWITHSTANDING ANY SUCH TERMINATION,
BANK’S LIEN AND SECURITY INTEREST IN THE COLLATERAL SHALL CONTINUE UNTIL
BORROWER FULLY SATISFIES ITS OBLIGATIONS ARISING OUT OF THE LOAN DOCUMENTS.  IF
SUCH TERMINATION IS AT BORROWER’S ELECTION OR AT BANK’S

8


--------------------------------------------------------------------------------


ELECTION DUE TO THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER
SHALL PAY TO BANK, IN ADDITION TO THE PAYMENT OF ANY OTHER EXPENSES OR FEES
THEN-OWING, A TERMINATION FEE IN AN AMOUNT EQUAL TO (I) FOR ANY TERMINATION
WITHIN SIX (6) MONTHS OF THE EFFECTIVE DATE, ONE PERCENT (1%) OF $35,000,000,
AND (II) FOR ANY TERMINATION DURING THE PERIOD FROM SIX (6) MONTHS AFTER THE
EFFECTIVE DATE UP TO BUT NOT INCLUDING THE FIRST ANNIVERSARY OF THE EFFECTIVE
DATE, ONE-HALF OF ONE PERCENT (0.50%) OF $35,000,000, PROVIDED THAT NO
TERMINATION FEE SHALL BE CHARGED IF (I) THE CREDIT FACILITY HEREUNDER IS
REPLACED WITH A NEW FACILITY FROM SILICON VALLEY BANK, (II) THE CREDIT FACILITY
HEREUNDER IS TERMINATED FOR ANY REASON AFTER THE FIRST ANNIVERSARY OF THE
EFFECTIVE DATE, OR (III) THE CREDIT FACILITY HEREUNDER IS TERMINATED BY BORROWER
SOLELY AS A RESULT OF BANK’S DETERMINATION TO NO LONGER OFFER LIBOR ADVANCES
PURSUANT TO THE PROVISIONS OF SECTIONS 3.6(B) OR 3.7(D).  UPON PAYMENT IN FULL
OF THE OBLIGATIONS AND AT SUCH TIME AS BANK’S OBLIGATION TO MAKE CREDIT
EXTENSIONS HAS TERMINATED, BANK SHALL RELEASE ITS LIENS AND SECURITY INTERESTS
IN THE COLLATERAL AND ALL RIGHTS THEREIN SHALL REVERT TO BORROWER AND EACH
GUARANTOR, AS APPLICABLE.


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED BY BANK TO VIOLATE THE RIGHTS OF
BANK UNDER THE CODE.  WITHOUT LIMITING THE FOREGOING, BORROWER HEREBY AUTHORIZES
BANK TO FILE FINANCING STATEMENTS WHICH DESCRIBE THE COLLATERAL AS “ALL ASSETS”
AND/OR “ALL PERSONAL PROPERTY” OF BORROWER OR WORDS OF SIMILAR IMPORT.


5              REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH OF ITS
SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING AS REGISTERED ORGANIZATIONS
IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND ARE QUALIFIED AND LICENSED TO
DO BUSINESS AND ARE IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF
THEIR BUSINESS OR THEIR OWNERSHIP OF PROPERTY REQUIRES THAT THEY BE QUALIFIED
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.  IN CONNECTION WITH THIS
AGREEMENT, BORROWER AND EACH GUARANTOR HAVE DELIVERED TO BANK A COMPLETED
CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT C SIGNED BY
BORROWER AND EACH GUARANTOR, AS APPLICABLE, ENTITLED “PERFECTION CERTIFICATE”. 
BORROWER REPRESENTS AND WARRANTS TO BANK THAT (A) BORROWER’S AND EACH
GUARANTOR’S EXACT LEGAL NAME IS THAT INDICATED ON THE APPLICABLE PERFECTION
CERTIFICATE AND, IN THE CASE OF THE BORROWER, ON THE SIGNATURE PAGE HEREOF;
(B) BORROWER AND EACH GUARANTOR IS AN ORGANIZATION OF THE TYPE AND IS ORGANIZED
IN THE JURISDICTION SET FORTH IN THE APPLICABLE PERFECTION CERTIFICATE; (C) EACH
APPLICABLE PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S AND EACH
GUARANTOR’S ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT
BORROWER OR SUCH GUARANTOR HAS NONE; (D) EACH APPLICABLE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S AND EACH GUARANTOR’S PLACE OF BUSINESS, OR, IF
MORE THAN ONE, EACH CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S AND EACH
GUARANTOR’S MAILING ADDRESS (IF DIFFERENT THAN ITS CHIEF EXECUTIVE OFFICE);
(E) BORROWER, EACH GUARANTOR (AND EACH OF THEIR PREDECESSORS) HAS NOT, IN THE
PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF FORMATION, ORGANIZATIONAL
STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION;
AND (F) ALL OTHER INFORMATION SET FORTH ON EACH PERFECTION CERTIFICATE
PERTAINING TO BORROWER AND EACH GUARANTOR IS ACCURATE AND COMPLETE.  IF BORROWER
OR ANY GUARANTOR IS NOT NOW A REGISTERED ORGANIZATION BUT LATER BECOMES ONE,
BORROWER OR SUCH GUARANTOR, AS THE CASE MAY BE, SHALL PROMPTLY NOTIFY BANK OF
SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S OR SUCH GUARANTOR’S
ORGANIZATIONAL IDENTIFICATION NUMBER.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could have a material adverse effect
on Borrower’s business.


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO, HAS RIGHTS IN, AND THE
POWER TO TRANSFER EACH ITEM OF COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN
HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS.  BORROWER
AND EACH GUARANTOR HAVE NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH
BANK AND DEPOSIT ACCOUNTS DESCRIBED IN THE APPLICABLE PERFECTION CERTIFICATE
DELIVERED TO BANK IN CONNECTION HEREWITH.


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE APPLICABLE PERFECTION
CERTIFICATE.  NONE OF THE MATERIAL COMPONENTS OF THE COLLATERAL ARE MAINTAINED
AT LOCATIONS OTHER THAN AS PROVIDED IN THE APPLICABLE PERFECTION CERTIFICATE
UNLESS BORROWER HAS NOTIFIED BANK OF SUCH OTHER LOCATIONS.  IN THE EVENT THAT
BORROWER OR ANY GUARANTOR, AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE
DELIVER ANY MATERIAL PORTION OF THE COLLATERAL TO A BAILEE, THEN BORROWER WILL
FIRST RECEIVE THE WRITTEN CONSENT OF BANK

9


--------------------------------------------------------------------------------



AND SUCH BAILEE MUST EXECUTE AND DELIVER A BAILEE AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO BANK IN ITS SOLE DISCRETION.


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS.


BORROWER AND EACH GUARANTOR IS A LICENSEE OR THE SOLE OWNER OF ITS RESPECTIVE
INTELLECTUAL PROPERTY, EXCEPT FOR NON-EXCLUSIVE LICENSES GRANTED TO AFFILIATES
OR ITS CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS.  TO BORROWER’S KNOWLEDGE,
EACH PATENT IS VALID AND ENFORCEABLE AND NO PART OF THE INTELLECTUAL PROPERTY
HAS BEEN JUDGED INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, AND TO THE BEST
OF BORROWER’S KNOWLEDGE, NO CLAIM HAS BEEN MADE THAT ANY PART OF THE
INTELLECTUAL PROPERTY OWNED BY BORROWER VIOLATES THE RIGHTS OF ANY THIRD PARTY.


EXCEPT AS DISCLOSED TO BANK IN WRITING, NEITHER BORROWER NOR ANY GUARANTOR IS A
PARTY TO, NOR IS BOUND BY, ANY LICENSE OR OTHER AGREEMENT WITH RESPECT TO WHICH
BORROWER OR ANY GUARANTOR IS THE LICENSEE THAT PROHIBITS OR OTHERWISE RESTRICTS
BORROWER OR SUCH GUARANTOR FROM GRANTING A SECURITY INTEREST IN BORROWER’S OR
SUCH GUARANTOR’S INTEREST IN SUCH LICENSE OR AGREEMENT OR ANY OTHER PROPERTY.


5.3          ACCOUNTS RECEIVABLE.

(a)            For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall meet the minimum
eligibility requirements set forth in the definition of “Eligible Accounts” in
Section 13 below.

(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to
be.  All sales and other transactions underlying or giving rise to each Account
shall comply in all material respects with all applicable laws and governmental
rules and regulations.  Borrower has no knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are an Eligible
Account in any Borrowing Base Certificate.  To the best of Borrower’s knowledge,
all signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.


5.4          LITIGATION.  EXCEPT AS SET FORTH IN BORROWER’S PERFECTION
CERTIFICATE, THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF
THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST BORROWER OR ANY OF
ITS SUBSIDIARIES IN WHICH AN ADVERSE DECISION COULD REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE CHANGE.


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
AND CONSOLIDATING FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES
DELIVERED TO BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S
CONSOLIDATED FINANCIAL CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF
OPERATIONS.  THERE HAS NOT BEEN ANY MATERIAL DETERIORATION IN BORROWER’S
CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS SUBMITTED TO BANK.


5.6          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” NOR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT ACTIVITIES IN EXTENDING
CREDIT FOR MARGIN STOCK (UNDER REGULATIONS T AND U OF THE FEDERAL RESERVE BOARD
OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL
FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR
RULES, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE CHANGE ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER
AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES
TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE ITS BUSINESS AS
CURRENTLY CONDUCTED.


5.8          SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT OWN ANY STOCK,
PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED
INVESTMENTS.

10


--------------------------------------------------------------------------------



5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER HAS
TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER AND ITS
SUBSIDIARIES HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES,
ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER PROVIDED THAT BORROWER
MAY DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT BORROWER (A) IN GOOD
FAITH CONTESTS ITS OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS
PROMPTLY AND DILIGENTLY INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING
OF THE COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS, AND
(C) POSTS BONDS OR TAKES ANY OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL
AUTHORITY LEVYING SUCH CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE
COLLATERAL THAT IS OTHER THAN A “PERMITTED LIEN”.  BORROWER IS UNAWARE OF ANY
CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD
RESULT IN ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER.  BORROWER HAS
PAID ALL AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND
DEFERRED COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT
WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE
TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO,
ANY SUCH PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF
BORROWER, INCLUDING ANY MATERIAL LIABILITY TO THE PENSION BENEFIT GUARANTY
CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


5.10        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY AS (I) WORKING CAPITAL, (II) TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND (III) TO FUND DIVIDENDS DECLARED BY THE BORROWER IN CONNECTION
WITH A TRANSACTION IN WHICH, AMONG OTHER THINGS, KPN, B.V. WILL BECOME THE OWNER
OF 51% OF THE EQUITY OF THE BORROWER, AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR
AGRICULTURAL PURPOSES,.


5.11        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS WERE MADE,
TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN
TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE PROJECTIONS AND
FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE
ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED
OR FORECASTED RESULTS).


6              AFFIRMATIVE COVENANTS

Borrower shall do all of the following:


6.1          GOVERNMENT COMPLIANCE.  MAINTAIN ITS AND ALL ITS SUBSIDIARIES’
LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH
SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS
SUBJECT, THE NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.

(a)            Borrower shall provide Bank with the following:

(i) as soon as available, and in any event within thirty (30) days after the end
of each month, and upon each request for a Credit Extension, a Transaction
Report together with such supporting information as Bank may reasonably request;

(ii) as soon as available, and in any event within thirty (30) days after the
end of each month, (A) monthly accounts receivable agings, aged by invoice date,
(B) monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, and (C) monthly reconciliations of accounts
receivable agings (aged by invoice date), transaction reports, deferred revenue
report and general ledger;

(iii) within five (5) days after the filing of quarterly financial statements
with the SEC, a monthly Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such quarter, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank shall reasonably request,
including, without limitation, a statement that at the end of such quarter there
were no held checks;

11


--------------------------------------------------------------------------------


(iv) as soon as available, and in any event within forty-five (45) days after
the end of each fiscal quarter of Borrower and its Subsidiaries (including,
without limitation, each fiscal quarter ending December 31 of each fiscal year),
consolidated and consolidating quarterly unaudited financial statements of the
Borrower and its Subsidiaries;

(v) as soon as available, and in any event upon the earlier of (A) one hundred
twenty (120) days following the end of Borrower’s fiscal year or (B) five (5)
days after filing with the SEC, annual audited financial statements certified
by, and with an unqualified opinion of, independent certified public accountants
acceptable to Bank;

(vi) within sixty (60) days after the end of each fiscal year of Borrower,
annual operating budgets (including income statements, balance sheets and cash
flow statements, by month) for the upcoming fiscal year of Borrower, as approved
by Borrower’s board of directors, together with any related business forecasts
used in the preparation of such annual financial projections;

(vii) as soon as available, and in any event within five (5) days after filing
with the SEC, copies of each Form 10-Q and each Form 10-K, and any amendments
thereto, or a link thereto on Borrower’s or another website on the Internet;

(viii) as soon as available, and in any event within ten (10) days after filing
with the SEC or any other regulatory agency, copies of any reports filed with
any such agencies; and

(b)           Prompt written notice of (i) any material change in the
composition of the intellectual property of the Borrower or any Guarantor, (ii)
the registration of any copyright, patent or trademark including any subsequent
ownership right of Borrower or any Guarantor in or to any copyright, patent or
trademark not previously disclosed to Bank, or (iii) Borrower’s knowledge of an
event that materially adversely affects the value of any intellectual property
of the Borrower or any Guarantor.


6.3          ACCOUNTS RECEIVABLE.

(a)            Schedules and Documents Relating to Accounts.  Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2; provided, however, that Borrower’s failure to execute and deliver
the same shall not affect or limit Bank’s Lien and other rights in all of
Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein.  If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
commercially reasonable request, originals) of all contracts, orders, invoices,
and other similar documents, and all shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to such Accounts.  In addition, Borrower shall
deliver to Bank, on its commercially reasonable request, the originals of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary endorsements, and copies of all credit memos.

(b)           Disputes.  Borrower shall promptly notify Bank of all material
disputes or claims relating to Accounts.  Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the Availability
Amount.

(c)            Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  Accounts shall be deposited by Borrower into a lockbox account,
or such other “blocked account” as Bank may specify, pursuant to a blocked
account agreement in such form as Bank may specify in its good faith business
judgment.  Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all Payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall immediately deliver all such payments and proceeds to
Bank in their original form, duly endorsed, to be applied to the Obligations
pursuant to the terms of Section 9.4 hereof, provided, however, in the event no
Default or Event of Default has occurred and is continuing and Borrower
maintains unrestricted cash and Cash Equivalents at Bank plus the Availability
Amount under the Revolving Line of no less than $15,000,000, all Payments on,
and proceeds of, Accounts shall be transferred by Bank to an operating account
of Borrower maintained at Bank.

12


--------------------------------------------------------------------------------


(d)           Verification.  Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank.  Such verification
shall be accomplished in a commercially reasonable manner.


(E)           NO LIABILITY.  BANK SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY
SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR DESTRUCTION OF, ANY GOODS, THE
SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO AN ACCOUNT, OR FOR ANY ERROR,
ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN THE SETTLEMENT, FAILURE TO
SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT, OR FOR SETTLING ANY
ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF, NOR SHALL BANK BE
DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS UNDER ANY CONTRACT OR
AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN SHALL, HOWEVER, RELIEVE
BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


6.4          REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE PROVIDED IN SECTION
6.3(C), DELIVER, IN KIND, ALL PROCEEDS ARISING FROM THE DISPOSITION OF ANY
COLLATERAL TO BANK IN THE ORIGINAL FORM IN WHICH RECEIVED BY BORROWER NOT LATER
THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY BORROWER, TO BE APPLIED TO THE
OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF; PROVIDED THAT, IF NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL NOT
BE OBLIGATED TO REMIT TO BANK THE PROCEEDS OF THE SALE OF WORN OUT OR OBSOLETE
EQUIPMENT DISPOSED OF BY BORROWER IN GOOD FAITH IN AN ARM’S LENGTH TRANSACTION
FOR AN AGGREGATE PURCHASE PRICE OF $500,000 OR LESS (FOR ALL SUCH TRANSACTIONS
IN ANY FISCAL YEAR).  BORROWER AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF
COLLATERAL WITH ANY OF BORROWER’S OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH
PROCEEDS SEPARATE AND APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS
TRUST FOR BANK.  NOTHING IN THIS SECTION 6.4 LIMITS THE RESTRICTIONS ON
DISPOSITION OF COLLATERAL SET FORTH ELSEWHERE IN THIS AGREEMENT.

6.5          Taxes; Pensions.  Make, and cause each of its Subsidiaries, if
any,  to make, timely payment of all foreign, federal, state and local taxes or
assessments (other than taxes and assessment which Borrower is contesting
pursuant to the terms of Section 5.9 hereof), and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms provided that Borrower may defer payment of
any contested taxes, provided that Borrower (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Bank in writing of the commencement of,
and any material development in, the proceedings, (c) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”.


6.6          ACCESS TO COLLATERAL; BOOKS AND RECORDS; FIELD EXAM.  AT REASONABLE
TIMES, ON THREE (3) BUSINESS DAY’S NOTICE (PROVIDED NO NOTICE IS REQUIRED IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), BANK, OR ITS AGENTS, SHALL
HAVE THE RIGHT TO INSPECT THE COLLATERAL AND THE RIGHT TO AUDIT AND COPY
BORROWER’S BOOKS.  THE FOREGOING INSPECTIONS AND AUDITS SHALL BE AT BORROWER’S
EXPENSE, AND THE CHARGE THEREFOR SHALL BE $750 PER PERSON PER DAY (OR SUCH
HIGHER AMOUNT AS SHALL REPRESENT BANK’S THEN-CURRENT STANDARD CHARGE FOR THE
SAME), PLUS REASONABLE OUT-OF-POCKET EXPENSES, BUT THE TOTAL AMOUNT OF ANY SUCH
AUDIT SHALL NOT EXCEED $7,500 PLUS REASONABLE OUT-OF-POCKET EXPENSES.  ABSENT
THE OCCURRENCE OF AN EVENT OF DEFAULT, NO MORE THAN ONE SUCH INSPECTION OR AUDIT
MAY OCCUR IN ANY FISCAL QUARTER.  IN THE EVENT BORROWER AND BANK SCHEDULE AN
AUDIT MORE THAN TEN (10) DAYS IN ADVANCE, AND BORROWER CANCELS OR SEEKS TO
RESCHEDULE THE AUDIT WITH LESS THAN TEN (10) DAYS WRITTEN NOTICE TO BANK, THEN
(WITHOUT LIMITING ANY OF BANK’S RIGHTS OR REMEDIES), BORROWER SHALL PAY BANK A
FEE OF $1,000 PLUS ANY OUT-OF-POCKET EXPENSES INCURRED BY BANK TO COMPENSATE
BANK FOR THE ANTICIPATED COSTS AND EXPENSES OF THE CANCELLATION OR
RESCHEDULING.  THE FIRST SUCH INSPECTION AND AUDIT SHALL BE SCHEDULED TO OCCUR
WITH SIXTY (60) DAYS OF THE EFFECTIVE DATE.


6.7          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE REASONABLY SATISFACTORY TO BANK.  ALL
PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS
THE SOLE LENDER LOSS PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND ALL LIABILITY
POLICIES SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL
INSURED.  ALL POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS)
SHALL PROVIDE THAT THE INSURER MUST GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE
BEFORE CANCELING, AMENDING, OR DECLINING TO RENEW ITS POLICY.  AT BANK’S
REQUEST, BORROWER SHALL DELIVER COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM
PAYMENTS.  PROCEEDS PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE
TO BANK ON ACCOUNT OF THE OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A) SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE
THE OPTION OF APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO $1,000,000, IN
THE AGGREGATE, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED
PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR REPAIRED PROPERTY (I) SHALL BE OF
EQUAL OR LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND (II) SHALL BE
DEEMED COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY

13


--------------------------------------------------------------------------------



INTEREST, AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF
BANK, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO
OBTAIN INSURANCE AS REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY AMOUNT OR
FURNISH ANY REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE
ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS
SECTION 6.7, AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT, IN ITS
BUSINESS JUDGMENT.


6.8                               OPERATING ACCOUNTS.

(A)                                  MAINTAIN ITS AND ITS DOMESTIC SUBSIDIARIES’
PRIMARY DEPOSITORY, OPERATING ACCOUNTS AND SECURITIES ACCOUNTS WITH BANK AND
BANK’S AFFILIATES WITH ALL EXCESS FUNDS MAINTAINED AT OR INVESTED THROUGH BANK
OR AN AFFILIATE OF BANK.  ANY GUARANTOR SHALL MAINTAIN ALL DEPOSITORY, OPERATING
AND SECURITIES ACCOUNTS WITH BANK, OR WITH AN AFFILIATE OF BANK, PROVIDED,
HOWEVER, KPN INTERNATIONAL NETWORK SERVICES, INC. SHALL HAVE THREE (3) MONTHS
FROM THE EFFECTIVE DATE TO CLOSE, TRANSFER OR PROVIDE A CONTROL AGREEMENT
SATISFACTORY TO BANK WITH RESPECT TO ANY OF ITS ACCOUNTS THAT ARE NOT MAINTAINED
WITH BANK AS OF THE EFFECTIVE DATE.

(B)                                 PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN
NOTICE BEFORE ESTABLISHING ANY COLLATERAL ACCOUNT AT OR WITH ANY BANK OR
FINANCIAL INSTITUTION OTHER THAN BANK OR ITS AFFILIATES.  IN ADDITION, FOR EACH
COLLATERAL ACCOUNT THAT BORROWER AT ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE
APPLICABLE BANK OR FINANCIAL INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY
COLLATERAL ACCOUNT IS MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR
OTHER APPROPRIATE INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT
BANK’S LIEN IN SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER. 
THE PROVISIONS OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS
EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT
PAYMENTS TO OR FOR THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY
BORROWER AS SUCH.


6.9                               FINANCIAL COVENANTS.

Borrower shall maintain at all times, to be tested as of the last day of each
quarter, unless otherwise noted:

(i)                                     Adjusted Quick Ratio.  On a consolidated
basis, a ratio of Quick Assets to Current Liabilities minus Deferred Revenue of
not less than the following amounts

Period

 

Minimum Adjusted Quick Ratio

 

 

 

Effective Date through March 31, 2008

 

0.75:1.00

 

 

 

April 1, 2008 through December 31, 2008

 

0.85:1.00

 

 

 

Thereafter

 

1.00:1.00

 

(ii)                                  Consolidated EBITDA.  Maintain, calculated
on a consolidated basis with each of its Subsidiaries, measured as of the end of
each fiscal quarter, EBITDA of at least $10,000,000.

(iii)                               Borrower EBITDA.  For any fiscal quarter in
which unrestricted cash and Cash Equivalents maintained at Bank plus the
Availability Amount under the Revolving Line is less than $15,000,0000, Borrower
shall maintain, calculated on a consolidated basis with its Existing Domestic
Subsidiaries, EBITDA of at least (I) for the fiscal quarter ending December 31,
2007 $1.00 and (II) $2,000,000 for each such fiscal quarter thereafter.

Notwithstanding anything in this Section 6.9 to the contrary, and provided an
Event of Default has not occurred and is not continuing, if at any time the
Borrower is in violation of any one or more of the provisions of this Section
6.9, and prior to the applicable financial statement reporting deadline of
Section 6.2 for which such violation occurs the Borrower receives unrestricted
cash proceeds from the issuance of Capital Stock, then such proceeds shall be
added to the numerator of the Adjusted Quick Ratio set forth in Section 6.9(i)
and to EBITDA in Sections 6.9(ii) and (iii) in connection with the calculation
of the applicable financial covenant described herein in such fiscal quarter.


6.10                        PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY
RIGHTS.  BORROWER SHALL: (A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ITS MATERIAL INTELLECTUAL PROPERTY; (B) PROMPTLY ADVISE BANK
IN

14


--------------------------------------------------------------------------------



WRITING OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY; AND (C) NOT
ALLOW ANY INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE ABANDONED,
FORFEITED OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT.  IF
BORROWER OR ANY GUARANTOR DECIDES TO REGISTER ANY COPYRIGHTS OR MASK WORKS IN
THE UNITED STATES COPYRIGHT OFFICE, BORROWER SHALL, AND SHALL CAUSE SUCH
GUARANTOR TO: (X) PROVIDE BANK WITH AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN
NOTICE OF ITS INTENT TO REGISTER SUCH COPYRIGHTS OR MASK WORKS TOGETHER WITH A
COPY OF THE APPLICATION IT INTENDS TO FILE WITH THE UNITED STATES COPYRIGHT
OFFICE (EXCLUDING EXHIBITS THERETO); (Y) EXECUTE AN IP SECURITY AGREEMENT OR
SUCH OTHER DOCUMENTS AS BANK MAY REASONABLY REQUEST TO MAINTAIN THE PERFECTION
AND PRIORITY OF BANK’S SECURITY INTEREST IN THE COPYRIGHTS OR MASK WORKS
INTENDED TO BE REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE; AND (Z)
RECORD SUCH IP SECURITY AGREEMENT WITH THE UNITED STATES COPYRIGHT OFFICE
CONTEMPORANEOUSLY WITH FILING THE COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE
UNITED STATES COPYRIGHT OFFICE.  BORROWER SHALL PROMPTLY PROVIDE TO BANK A COPY
OF THE APPLICATION(S) FILED WITH THE UNITED STATES COPYRIGHT OFFICE TOGETHER
WITH EVIDENCE OF THE RECORDING OF THE IP SECURITY AGREEMENT NECESSARY FOR BANK
TO MAINTAIN THE PERFECTION AND PRIORITY OF ITS SECURITY INTEREST IN SUCH
COPYRIGHTS OR MASK WORKS.  BORROWER SHALL PROVIDE WRITTEN NOTICE TO BANK OF ANY
APPLICATION FILED BY BORROWER OR ANY GUARANTOR IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE FOR A PATENT OR TO REGISTER A TRADEMARK OR SERVICE MARK WITHIN
30 DAYS AFTER ANY SUCH FILING.

Borrower shall provide written notice to Bank within ten (10) days of Borrower
or any Guarantor entering into or becoming bound by any material license or
agreement that prohibits or otherwise restricts Borrower or any Guarantor from
granting a security interest in Borrower’s or Guarantor’s interest in such
license or agreement (other than over-the-counter software that is commercially
available to the public).  Borrower shall take such steps as Bank reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for all such licenses or contract rights to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement (such consent or authorization may include a licensor’s agreement to a
contingent assignment of the license to Bank, if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future; provided, however, that the failure of Borrower to obtain such
consent or waiver after taking commercially reasonable steps to do so shall not
constitute an Event of Default hereunder.


6.11                        LITIGATION COOPERATION.  FROM THE DATE HEREOF AND
CONTINUING THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK,
WITHOUT EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND
BORROWER’S BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY
NECESSARY TO PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED
BY OR AGAINST BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


6.12                        FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY
FURTHER INSTRUMENTS AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO
PERFECT OR CONTINUE BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF
THIS AGREEMENT.


7                                         NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:


7.1                               DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS
SUBSIDIARIES TO TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT
FOR TRANSFERS (A) OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN
OUT OR OBSOLETE EQUIPMENT; (C) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED
INVESTMENTS; AND (D) TRANSFERS HAVING AN AGGREGATE VALUE OF LESS THAN $500,000
IN ANY FISCAL YEAR.


7.2                               CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP,
CONTROL, OR BUSINESS LOCATIONS.  (A) ENGAGE IN OR PERMIT ANY OF ITS
SUBSIDIARIES, IF ANY, TO ENGAGE IN ANY BUSINESS OTHER THAN THE BUSINESSES
CURRENTLY ENGAGED IN BY BORROWER AND SUCH SUBSIDIARY, AS APPLICABLE, OR
REASONABLY RELATED THERETO; (B) LIQUIDATE OR DISSOLVE; OR (C) HAVE A  CHANGE IN
MANAGEMENT THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE OR PERMIT OR SUFFER A CHANGE IN CONTROL.  BORROWER SHALL NOT, AND SHALL
NOT PERMIT ANY GUARANTOR TO, (I) WITHOUT GIVING WRITTEN NOTICE TO BANK NO LATER
THAN THIRTY (30) DAYS AFTERWARDS, ADD ANY NEW OFFICES OR BUSINESS LOCATIONS,
INCLUDING WAREHOUSES (UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS
THAN $250,000 IN BORROWER’S ASSETS OR PROPERTY), AND (II) WITHOUT AT LEAST
THIRTY (30) DAYS PRIOR NOTICE TO BANK: (1) CHANGE ITS JURISDICTION OF
ORGANIZATION, (2) CHANGE ITS ORGANIZATIONAL STRUCTURE OR TYPE, (3) CHANGE ITS
LEGAL NAME, OR (4) CHANGE ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS
JURISDICTION OF ORGANIZATION.

15


--------------------------------------------------------------------------------



7.3                               MERGERS OR ACQUISITIONS.  MERGE OR
CONSOLIDATE, OR PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY
OTHER PERSON, OR ACQUIRE, OR PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON FOR CASH;
PROVIDED THAT, ANY MERGER, CONSOLIDATION OR ACQUISITION FOR NON-CASH
CONSIDERATION SHALL NOT CAUSE A VIOLATION OF SECTION 6.9 ON A PRO FORMA BASIS. 
A SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER;
PROVIDED THAT WITH RESPECT TO MERGERS OF A SUBSIDIARY INTO THE BORROWER, THE
BORROWER WILL REMAIN IN EXISTENCE AFTER SUCH MERGER.


7.4                               INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE
LIABLE FOR ANY INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN
PERMITTED INDEBTEDNESS.


7.5                               ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN
ON ANY OF  ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME,
INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO,
EXCEPT FOR PERMITTED LIENS, PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST
PRIORITY SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT,
DOCUMENT, INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH
ANY PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF
PROHIBITING BORROWER OR ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING,
GRANTING A SECURITY INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY
SUBSIDIARY’S MATERIAL INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN
SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


7.6                               MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN
ANY COLLATERAL ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8.(B) HEREOF.


7.7                               INVESTMENTS; DISTRIBUTIONS.  (A) DIRECTLY OR
INDIRECTLY MAKE ANY INVESTMENT OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO; OR (B) PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTION
OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK PROVIDED THAT
(I) BORROWER MAY CONVERT ANY OF ITS CONVERTIBLE SECURITIES INTO OTHER SECURITIES
PURSUANT TO THE TERMS OF SUCH CONVERTIBLE SECURITIES OR OTHERWISE IN EXCHANGE
THEREOF, (II) BORROWER MAY PAY DIVIDENDS SOLELY IN COMMON STOCK; (III) BORROWER
MAY REPURCHASE THE STOCK OF FORMER EMPLOYEES OR CONSULTANTS PURSUANT TO STOCK
REPURCHASE AGREEMENTS SO LONG AS AN EVENT OF DEFAULT DOES NOT EXIST AT THE TIME
OF SUCH REPURCHASE AND WOULD NOT EXIST AFTER GIVING EFFECT TO SUCH REPURCHASE,
PROVIDED SUCH REPURCHASE DOES NOT EXCEED IN THE AGGREGATE OF $50,000 PER FISCAL
YEAR, SO LONG AS (A) BORROWER PROVIDES BANK WITH WRITTEN NOTICE OF THE MATERIAL
TERMS THEREOF AND EVIDENCE SATISFACTORY TO BANK THAT BORROWER HAS OBTAINED THE
NECESSARY CONSENTS AND APPROVALS THERETO, INCLUDING, WITHOUT LIMITATION, THOSE
OF BORROWER’S BOARD OF DIRECTORS, AND (B) AN EVENT OF DEFAULT DOES NOT EXIST AT
THE TIME OF SUCH TRANSACTION OR WOULD NOT EXIST AFTER GIVING EFFECT THERETO; AND
(IV) A CASH DIVIDEND MAY BE PAID TO THE SHAREHOLDERS OF THE BORROWER AS
CONTEMPLATED BY THE TRANSACTION IN WHICH, AMONG OTHER THINGS, KPN, B.V. ACQUIRES
51% OF THE EQUITY OF THE BORROWER.


7.8                               TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY
AFFILIATE OF BORROWER, EXCEPT FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE
OF BORROWER’S BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON.


7.9                               COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR
A COMPANY CONTROLLED BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY
ACT OF 1940 OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT
EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF
ERISA, PERMIT A REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA,
TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE
ANY OTHER LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


8                                         EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:


8.1                               PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE
ANY PAYMENT OF PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR
(B) PAY ANY OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
OBLIGATIONS ARE

16


--------------------------------------------------------------------------------



DUE AND PAYABLE.  DURING THE CURE PERIOD, THE FAILURE TO CURE THE PAYMENT
DEFAULT IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE MADE DURING
THE CURE PERIOD);


8.2                               COVENANT DEFAULT.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.8,
or 6.9 or violates any covenant in Section 7; or


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER MATERIAL
TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT,
ANY LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED A DEFAULT OR AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS
SHALL BE MADE DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS
SECTION SHALL NOT APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER
COVENANTS SET FORTH IN SUBSECTION (A) ABOVE;


8.3                               MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE
CHANGE OCCURS;


8.4                               ATTACHMENT.  (A) ANY MATERIAL PORTION OF
BORROWER’S OR ANY GUARANTOR’S ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES
INTO POSSESSION OF A TRUSTEE OR RECEIVER AND THE ATTACHMENT, SEIZURE OR LEVY IS
NOT REMOVED IN TEN (10) DAYS; (B) THE SERVICE OF PROCESS UPON BANK (OR BANK’S
AFFILIATE) SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF
BORROWER, OR OF ANY ENTITY UNDER CONTROL OF BORROWER (INCLUDING ANY SUBSIDIARY)
ON DEPOSIT WITH BANK; (C) BORROWER IS ENJOINED, RESTRAINED, OR PREVENTED BY
COURT ORDER FROM CONDUCTING A MATERIAL PART OF ITS BUSINESS; (D) A JUDGMENT OR
OTHER CLAIM IN EXCESS OF $350,000 BECOMES A LIEN ON ANY OF BORROWER’S (INCLUDING
ANY SUBSIDIARY’S) ASSETS; OR (E) A NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED
AGAINST ANY OF BORROWER’S (INCLUDING ANY SUBSIDIARY’S) ASSETS BY ANY GOVERNMENT
AGENCY AND NOT PAID WITHIN TEN (10) DAYS AFTER BORROWER OR SUCH GUARANTOR OR
OTHER SUBSIDIARY RECEIVES NOTICE.  THESE ARE NOT EVENTS OF DEFAULT IF STAYED OR
IF A BOND IS POSTED PENDING CONTEST BY BORROWER (BUT NO CREDIT EXTENSIONS SHALL
BE MADE DURING THE CURE PERIOD);


8.5                               INSOLVENCY.  BORROWER IS UNABLE TO PAY ITS
DEBTS (INCLUDING TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT;
(B) BORROWER BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS
BEGUN AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS
(BUT NO CREDIT EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED
IN CLAUSE (A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


8.6                               OTHER AGREEMENTS.  THERE IS AN UNCURED DEFAULT
BEYOND ANY GRACE PERIOD IN ANY AGREEMENT TO WHICH BORROWER OR ANY GUARANTOR IS A
PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN A RIGHT BY SUCH THIRD PARTY OR
PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE THE MATURITY OF ANY
INDEBTEDNESS IN AN AMOUNT IN EXCESS OF $350,000 OR THAT COULD HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S OR ANY GUARANTOR’S BUSINESS;


8.7                               JUDGMENTS.  A JUDGMENT OR JUDGMENTS FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST
$350,000 (NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE) SHALL BE RENDERED
AGAINST BORROWER AND SHALL REMAIN UNSATISFIED AND UNSTAYED FOR A PERIOD OF TEN
(10) DAYS AFTER THE ENTRY THEREOF (PROVIDED THAT NO CREDIT EXTENSIONS WILL BE
MADE PRIOR TO THE SATISFACTION OR STAY OF SUCH JUDGMENT);


8.8                               MISREPRESENTATIONS.  BORROWER OR ANY PERSON
ACTING FOR BORROWER MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW
OR LATER IN THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO
BANK OR TO INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH
REPRESENTATION, WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE;


8.9                               SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS
WHICH REMAINS UNCURED BEYOND ANY GRACE PERIOD UNDER ANY AGREEMENT BETWEEN
BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK; OR


8.10                        GUARANTY.  (A) ANY GUARANTY OF ANY OBLIGATIONS
TERMINATES OR CEASES FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY
GUARANTOR DOES NOT PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE
OBLIGATIONS; (C) ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR
8.8. OCCURS WITH RESPECT TO ANY

17


--------------------------------------------------------------------------------



GUARANTOR, (D) THE LIQUIDATION, WINDING UP, OR TERMINATION OF EXISTENCE OF ANY
GUARANTOR; OR (E) (I) A MATERIAL IMPAIRMENT IN THE PERFECTION OR PRIORITY OF
BANK’S LIEN IN THE COLLATERAL PROVIDED BY GUARANTOR OR IN THE VALUE OF SUCH
COLLATERAL OR (II) A MATERIAL ADVERSE CHANGE IN THE GENERAL AFFAIRS, MANAGEMENT,
RESULTS OF OPERATION, CONDITION (FINANCIAL OR OTHERWISE) OR THE PROSPECT OF
REPAYMENT OF THE OBLIGATIONS OCCURS WITH RESPECT TO ANY GUARANTOR.


9                                         BANK’S RIGHTS AND REMEDIES


9.1                               RIGHTS AND REMEDIES.  WHILE AN EVENT OF
DEFAULT OCCURS AND CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL
OF THE FOLLOWING:

(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (BUT IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL
OBLIGATIONS ARE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

(B)                                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR
BORROWER’S BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND BANK;

(C)                                  DEMAND THAT BORROWER (I) DEPOSIT CASH WITH
BANK IN AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT
REMAINING UNDRAWN, AS COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE
DRAWINGS UNDER SUCH LETTERS OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND
PAY SUCH AMOUNTS, AND (II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO
BE PAID OR PAYABLE OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

(D)                                 TERMINATE ANY FX CONTRACTS;

(E)                                  SETTLE OR ADJUST DISPUTES AND CLAIMS
DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT IS
COMMERCIALLY REASONABLE AND WHICH BANK CONSIDERS ADVISABLE, NOTIFY ANY PERSON
OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS, AND VERIFY THE
AMOUNT OF SUCH ACCOUNT;

(F)                                    MAKE ANY PAYMENTS AND DO ANY ACTS IT
CONSIDERS NECESSARY OR REASONABLE IN ITS COMMERCIALLY REASONABLE JUDGMENT TO
PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE COLLATERAL.  BORROWER
SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT AVAILABLE AS BANK
DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE AND
MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE, CONTEST,
OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY
INTEREST AND PAY ALL EXPENSES INCURRED.  BORROWER GRANTS BANK A LICENSE TO ENTER
AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS
OR REMEDIES;

(G)                                 APPLY TO THE OBLIGATIONS ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER, EXCEPT TO THE EXTENT THAT FUNDS HAVE
BEEN SET ASIDE BY BORROWER TO PAY WAGES, PAYROLL TAXES, OR EMPLOYMENT BENEFITS
EARNED BY EMPLOYEES OF THE BORROWER;

(H)                                 SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE
COLLATERAL.  BANK IS HEREBY GRANTED A NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR
OTHER RIGHT TO USE, WITHOUT CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK
WORKS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS,
SERVICE MARKS, AND ADVERTISING MATTER, OR ANY SIMILAR PROPERTY AS IT PERTAINS TO
THE COLLATERAL, IN COMPLETING PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING
ANY COLLATERAL AND, IN CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS
SECTION, BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE
TO BANK’S BENEFIT;

(I)                                     PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED
WITH BANK AND/OR DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER,
OR OTHER DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR
AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL;

(J)                                     DEMAND AND RECEIVE POSSESSION OF
BORROWER’S BOOKS; AND

(K)                                  EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE
TO BANK UNDER THE LOAN DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES
PROVIDED UNDER THE CODE (INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE
TERMS THEREOF).


9.2                               POWER OF ATTORNEY.  BORROWER HEREBY
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO: (A) ENDORSE
BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN
BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING FOR

18


--------------------------------------------------------------------------------



ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS; (C) SUBJECT TO SECTION 9.1(E),
SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH ACCOUNT
DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) SUBJECT TO
SECTION 6.7, MAKE, SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE
POLICIES; (E) PAY, CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY
INTEREST, AND ADVERSE CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED
THEREON, OR OTHERWISE TAKE ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND
(F) TRANSFER THE COLLATERAL INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE
PERMITS.  BORROWER HEREBY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN
BORROWER’S NAME ON ANY DOCUMENTS REASONABLY NECESSARY TO PERFECT OR CONTINUE THE
PERFECTION OF ANY SECURITY INTEREST REGARDLESS OF WHETHER AN EVENT OF DEFAULT
HAS OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK IS UNDER
NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S FOREGOING
APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS AND POWERS,
COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY
REPAID AND PERFORMED AND BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS
TERMINATES.


9.3                               PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO
OBTAIN THE INSURANCE CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM
THEREON OR FAILS TO PAY ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE
OR MAKE SUCH PAYMENT, AND ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND
IMMEDIATELY DUE AND PAYABLE, BEARING INTEREST AT THE THEN HIGHEST APPLICABLE
RATE, AND SECURED BY THE COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO
PROVIDE BORROWER WITH NOTICE OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS
OBTAINED OR WITHIN A REASONABLE TIME THEREAFTER; PROVIDED THAT, IF AN EVENT OF
DEFAULT IS NOT IN EXISTENCE, BANK SHALL PROVIDE TEN (10) DAYS PRIOR WRITTEN
NOTICE TO BORROWER, DURING WHICH TIME BORROWER SHALL BE ENTITLED TO CURE ANY
BREACH OF SECTION 6.7. NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE
SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


9.4                               APPLICATION OF PAYMENTS AND PROCEEDS.

Unless an Event of Default has occurred and is continuing or subject to the
terms of Section 6.3(c), Bank shall apply any funds in the Designated Deposit
Account and account nos. 3300372126, 3300381409 and 3300498404 maintained at
Bank, whether from Borrower account balances, payments, or proceeds realized as
the result of any collection of Accounts or other disposition of the Collateral,
first, to Bank Expenses, including without limitation, the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Bank in the
exercise of its rights under this Agreement; second, to the interest due upon
any of the Obligations; and third, to the principal of the Obligations and any
applicable fees and other charges, in such order as Bank shall determine in its
sole discretion.  Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency.  If
an Event of Default has occurred and is continuing, Bank may apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion.  Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency.  If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.


9.5                               BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS
BANK COMPLIES WITH REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE
COLLATERAL IN THE POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE
LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS
OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL;
OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER
PERSON.  EXCEPT AS DESCRIBED ABOVE, BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR
DESTRUCTION OF THE COLLATERAL.


9.6                               NO WAIVER; REMEDIES CUMULATIVE.  BANK’S
FAILURE, AT ANY TIME OR TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT,
OR DIMINISH ANY RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND
COMPLIANCE HEREWITH OR THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS
SIGNED BY BANK AND THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE
FOR WHICH IT IS GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED
UNDER THE CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS
NOT AN ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING
WAIVER.  BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


9.7                               DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE
OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT,
NONPAYMENT AT MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL
OF ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK
ON WHICH BORROWER IS LIABLE.

19


--------------------------------------------------------------------------------



10                                  NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Borrower may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid; (b)
upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below.  Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10), except that a copy thereof need not be delivered
to any party other than the Bank).  Bank or Borrower may change its address,
facsimile number, or electronic mail address by giving the other party written
notice thereof in accordance with the terms of this Section 10.

If to Borrower:

 

IBASIS, INC.

 

 

20 Second Avenue

 

 

Burlington, Massachusetts 01803

 

 

Attn: Attn:   Chief Legal Officer

 

 

Fax:  (781) 505.7970

 

 

Email:   mflynn@ibasis.net

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

One Newton Executive Park, Suite 200

 

 

2221 Washington Street, Newton, MA 02462

 

 

Attn: Michael J. Tramack

 

 

Fax:  (617) 527-0177

 

 

Email:   mtramack@svb.com

 

 

 

with a copy to:

 

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: Charles W. Stavros, Esquire

 

 

Fax: (617) 880-3456

 

 

Email: CStavros@riemerlaw.com

 


11                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
AND JUDICIAL REFERENCE

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to the jurisdiction of the State and Federal Courts in
Massachusetts in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK
SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR

20


--------------------------------------------------------------------------------


BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


12                                  GENERAL PROVISIONS


12.1                        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS
FOR THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER
MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT
BANK’S PRIOR WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S
DISCRETION).  BANK HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER,
TO SELL, TRANSFER, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR
ANY INTEREST IN, BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


12.2                        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY,
DEFEND AND HOLD BANK AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS,
OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING BANK HARMLESS AGAINST
(A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY, “CLAIMS”)
ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY
BANK TO A PARTY OTHER THAN BORROWER OR GUARANTOR FROM, FOLLOWING, OR ARISING
FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED BY BANK’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


12.3                        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE
PERFORMANCE OF ALL OBLIGATIONS IN THIS AGREEMENT.


12.4                        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS
AGREEMENT IS SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE
ENFORCEABILITY OF ANY PROVISION.


12.5                        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS
TO THIS AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS
AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS
SUBJECT MATTER AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN
DOCUMENTS MERGE INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


12.6                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER,
CONSTITUTE ONE AGREEMENT.


12.7                        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT
HAS TERMINATED PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE
INDEMNITY OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO
SURVIVE THE TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION
OF BORROWER IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF
LIMITATIONS WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


12.8                        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL
INFORMATION, BANK SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR
ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A)
TO BANK’S SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR
PURCHASERS OF ANY INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE
TRANSFEREE’S OR PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS
REQUIRED BY LAW, REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS
OR AS OTHERWISE REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; AND (E)
AS BANK CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS AGREEMENT. 
CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE
PUBLIC DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF
THE PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A
THIRD PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM
DISCLOSING THE INFORMATION.


12.9                        ATTORNEYS’ FEES, COSTS AND EXPENSES.  IN ANY ACTION
OR PROCEEDING BETWEEN BORROWER AND BANK ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS, BANK SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS AND EXPENSES INCURRED, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT
MAY BE ENTITLED.


12.10                 RIGHT OF SET OFF.   BORROWER HEREBY GRANTS TO BANK, A
LIEN, SECURITY INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS TO
BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS,
CREDITS,

21


--------------------------------------------------------------------------------



COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


13                                  DEFINITIONS


13.1                        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Additional Costs” is defined in Section 3.7(b).

“Adjusted Quick Ratio” is a ratio of (i) Quick Assets to (ii) Current
Liabilities minus Deferred Revenue.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all out-of-pocket audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower, but
shall not include any overhead of the Bank allocated costs of any Bank
personnel.

 “Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is, as of any date of determination, equal to (a) 80% of
Eligible Domestic Accounts plus (b) 70% of Eligible Foreign Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate,
provided, however, that Bank may decrease the foregoing percentages in its good
faith business judgment and upon five (5) Business Days’ notice to the Borrower,
based on the results of an audit of the Collateral.

“Borrowing Base Certificate” is that certain certificate included within each
Transaction Report.

22


--------------------------------------------------------------------------------


“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other appropriate body and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
banking institutions in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close, except that if any
determination of a “Business Day” shall relate to a LIBOR Advance, the term
“Business Day” shall also mean a day on which dealings are carried on in the
London interbank market, and if any determination of a “Business Day” shall
relate to an FX Forward Contract, the term “Business Day” shall mean a day on
which dealings are carried on in the country of settlement of the foreign
(non-Dollar) currency.

“Capital Stock” means any stock or other equity interest issued by the Borrower.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Cash Management Services” is defined in Section 2.1.4.

“Cash Management Services Sublimit” is defined in Section 2.1.4.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing thirty-five percent (35%) or more of the
combined voting power of Borrower’s then outstanding securities..

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of  Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of  Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

23


--------------------------------------------------------------------------------


“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Continuation Date” is any date on which the Borrower elects to continue a LIBOR
Advance into another Interest Period.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Conversion Date” is any date on which the Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit
hereunder by Bank for Borrower’s benefit.

“Current Liabilities” are all obligations and liabilities of Borrower on a
consolidated basis to Bank, plus, without duplication, the aggregate amount of
Borrower’s Total Liabilities that mature within one (1) year.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300098558, maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean, for any Person, (a) Net Income, plus (b) Interest Expense,
plus (c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e)
reasonable non-cash items deducted in determining Net Income including, but not
limited to, the value of any stock compensation and adjustments for purchase
accounting, plus (f) at Bank’s reasonable discretion,  one-time transaction
costs relating to the transaction in which, among other things, KPN, B.V.
acquires 51% of the equity of Borrower.

“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from time to time after
the Effective Date, upon five (5) Business Days notice to Borrower, to adjust
any of the criteria set forth below

24


--------------------------------------------------------------------------------


and to establish new criteria in its good faith business judgment.  Unless Bank
agrees otherwise in writing, Eligible Accounts shall not include:

(a)                                  Accounts for which the Account Debtor has
not been invoiced;

(b)                               Accounts that the Account Debtor has not paid
within ninety (90) days of invoice date;

(c)                                  Accounts owing from an Account Debtor,
fifty percent (50%) or more of whose Accounts have not been paid within ninety
(90) days of invoice date;

(d)                                 Credit balances over ninety (90) days from
invoice date;

(e)                                  Accounts owing from an Account Debtor,
including Affiliates, whose total obligations to Borrower exceed twenty-five
percent (25%) of all Accounts, unless the Bank otherwise approves in writing;

(f)                                    Represent progress billings, or be due
under a fulfillment or requirements contract;

(g)                                 Accounts owing from an Account Debtor which
does not have its principal place of business in the United States, Canada or
the United Kingdom (except for Eligible Foreign Accounts);

(h)                                 Accounts owing from the United States or any
department, agency, or instrumentality thereof except for Accounts of the United
States if Borrower has assigned its payment rights to Bank and the assignment
has been acknowledged under the Federal Assignment of Claims Act of 1940, as
amended;

(i)                                     Accounts owing from an Account Debtor to
the extent that Borrower is indebted or obligated in any manner to the Account
Debtor (as creditor, lessor, supplier or otherwise - sometimes called “contra”
accounts, accounts payable, customer deposits or credit accounts), with the
exception of customary credits, adjustments and/or discounts given to an Account
Debtor by Borrower in the ordinary course of its business;

(j)                                     Accounts for demonstration or
promotional equipment, or in which goods are consigned, or sold on a “sale
guaranteed”, “sale or return”, “sale on approval”, “bill and hold”, or other
terms if Account Debtor’s payment may be conditional;

(k)                                  Accounts for which the Account Debtor is
Borrower’s Affiliate, officer, employee, or agent;

(l)                                     Accounts in which the Account Debtor
disputes liability or makes any claim (but only up to the disputed or claimed
amount), or if the Account Debtor is subject to an Insolvency Proceeding, or
becomes insolvent, or goes out of business;

(m)                               Accounts owing from an Account Debtor with
respect to which Borrower has received deferred revenue (but only to the extent
of such deferred revenue); and

(n)                                 Accounts for which Bank in its good faith
business judgment determines collection to be doubtful.

 “Eligible Domestic Accounts” means Accounts for which the Account Debtor has
its principal place of business in the United States, Canada or the United
Kingdom, and which are otherwise Eligible Accounts.

“Eligible Foreign Accounts” means Accounts that are not Eligible Domestic
Accounts but are otherwise Eligible Accounts that are (a) covered by credit
insurance satisfactory to Bank, less any deductible; (b) supported by letter(s)
of credit acceptable to Bank; or (c) that Bank approves in writing.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

25


--------------------------------------------------------------------------------


“Existing Domestic Subsidiaries” means each of IBasis Securities Corporation, a
Delaware corporation, IBasis Global, Inc., a Delaware corporation, and IBasis
Retail, Inc., a Delaware corporation.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reserve” is defined in Section 2.1.3.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries, if
any, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Interest Payment Date” means (a) with respect to any LIBOR Advance, the last
Business Day of each month, and (b) with respect to Prime Rate Advances, the
last Business Day of each month.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), or three (3) months thereafter, in each case
as Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Maturity Date,

26


--------------------------------------------------------------------------------


(b) the last day of an Interest Period shall be determined in accordance with
the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period.  The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” and “IP Agreements” means each Intellectual Property Security
Agreement, ratified or executed and delivered by Borrower and each applicable
Guarantor to Bank.

“KGCS” means KPN Global Carrier Services, B.V., a private limited liability
company organized under the laws of The Netherlands.

“Letter of Credit” means a letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/100th of one percent (0.01%)) in which Bank customarily participates
at 11:00 a.m. (local time in such interbank market) two (2) Business Days prior
to the first day of such Interest Period for a period approximately equal to
such Interest Period and in an amount approximately equal to the amount of such
Advance.

“LIBOR Advance” means an Advance that bears interest based on the sum of the
LIBOR Rate plus the LIBOR Rate Margin.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded upward
to the nearest 1/100th of one percent (0.01%)) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

“LIBOR Rate Margin” shall be determined and applied as described in Section
2.4(b).

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, the Security Agreements, the Pledge Agreement, any note, or
notes or guaranties executed by Borrower or any Guarantor, and any other present
or future agreement between Borrower, any Guarantor and/or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.

27


--------------------------------------------------------------------------------


“LTM EBITDA” means, for any Person as of any date of measurement, EBITDA for the
prior 12 consecutive months ending on such date of measurement; provided, that
for any month prior to the Effective Date used in calculating LTM EBITDA of the
Borrower, LTM EBITDA of the Borrower shall be calculated for each such month as
the EBITDA of the Borrower and its Subsidiaries, on a consolidated basis plus
the EBITDA of KGCS for such month.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit E, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5(b), substantially in the form of Exhibit F, with
appropriate insertions.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of all the Obligations in
full) for credit to Borrower’s outstanding Credit Extensions or, if the balance
of the Credit Extensions has been reduced to zero, for credit to its Deposit
Accounts.

“Payment/Advance Form” is that certain form attached hereto as Exhibit G.

“Perfection Certificate” is defined in Section 5.1, in the form attached hereto
as Exhibit B.

“Permitted Indebtedness” is:

(a)                                  Borrower’s Indebtedness to Bank under this
Agreement and the other Loan Documents;

(b)                                 Indebtedness existing on the Effective Date
and shown on the Perfection Certificate;

(c)                                  unsecured Indebtedness to trade creditors
and with respect to surety bonds and similar obligations incurred in the
ordinary course of business;

(d)                                 Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

(e)                                  Indebtedness secured by Permitted Liens up
to the amounts described in the definition of Permitted Liens;

(f)                                    extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(e) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be; and

28


--------------------------------------------------------------------------------


(g)                                 in addition to all other Permitted
Indebtedness, indebtedness in the maximum amount of $10,000,000 in the
aggregate, comprised of (i) promissory note payable to KPN, B.V. in the amount
of up to $9,000,000  plus (ii) up to $1,000,000 of other indebtedness.

“Permitted Investments” are:

(a)                                  Investments shown on the Perfection
Certificate and existing on the Effective Date; and

(b)                                 (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, and
(iv) any other investments administered through the Bank.

“Permitted Liens” are:

(a)                                  Liens existing on the Effective Date and
shown on the Perfection Certificate or arising under this Agreement or other
Loan Documents;

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its Books, if they
have no priority over any of Bank’s security interests;

(c)                                  In addition to the Liens existing on the
Effective Date and shown on the Perfection Certificate, additional purchase
money Liens securing not more than $4,000,000.00 incurred in any fiscal year
during the term of this Agreement (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment, or (ii) existing on
equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the equipment;

(d)                                 Leases or subleases and non-exclusive
licenses or sublicenses granted in the ordinary course of Borrower’s business,
if the leases, subleases, licenses and sublicenses permit granting Bank a
security interest; and

(e)                                  Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through (d),
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreement” means the Pledge Agreement executed and delivered by the
Borrower to Bank, dated as of the date hereof.

“Prime Rate” is Bank’s most recently publicly announced “prime rate,” even if it
is not Bank’s lowest rate.

“Prime Rate Margin” shall be determined and applied as described in Section
2.4(b).

“Prime Rate Advance” means an Advance that bears interest based on the Prime
Rate plus the Prime Rate Margin.

“Quick Assets” is, on any date, Borrower’s consolidated, unrestricted cash, Cash
Equivalents, net billed accounts receivable and investments with maturities of
fewer than 12 months determined according to GAAP.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or

29


--------------------------------------------------------------------------------


after such date of any interpretations, directives, or requests applying to a
class of lenders including Bank, of or under any United States federal or state,
or any foreign laws or regulations (whether or not having the force of law) by
any court or governmental or monetary authority charged with the interpretation
or administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Executive Vice President, Vice President, Vice President of
Finance, and Controller of Borrower.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$35,000,000 outstanding at any time.

“Revolving Line Maturity Date” is October 1, 2009.

“SEC” means the United States Securities and Exchange Commission.

“Security Agreement” and “Security Agreements” means each Security Agreement
executed and delivered by each applicable Guarantor to Bank, dated as of the
date hereof.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Settlement Date” is defined in Section 2.1.3.

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

“Total Funded Debt” means, at any date of measurement, the outstanding aggregate
principal amount of all Advances to Borrower.

“Total Funded Debt Ratio” means, at any date of measurement, the ratio of Total
Funded Debt on such date to LTM EBITDA on such date.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

“Transaction Report” is that certain form attached hereto as Exhibit B.

“Transfer” is defined in Section 7.1.

“Unused Revolving Line Facility Fee” is defined in Section 2.5(d).

[Signature page follows.]

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

BORROWER:

IBASIS, INC.

By

     /s/ Richard Tennant

 

 

Name:

   Richard Tennant

 

 

Title:

   Chief Financial Officer

 

 

 

BANK:

SILICON VALLEY BANK

By

     /s/ Michael J. Tramack

 

Name:

   Michael J. Tramack

 

Title:

   Senior Vice President

 

 

 

Effective Date:  October 2, 2007

[Signature page to Loan and Security Agreement]


--------------------------------------------------------------------------------


EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

i.              All goods, Accounts (including health-care receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, fixtures, letters of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

ii.             All Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

iii.            Notwithstanding the foregoing, the “Collateral” does not include
more than 2/3 of the presently existing and hereafter arising issued and
outstanding shares of capital stock owned by Borrower of any Foreign Subsidiary
which shares entitle the holder thereof to vote for directors or any other
matter.

1


--------------------------------------------------------------------------------


EXHIBIT B

Transaction Report

[EXCEL spreadsheet to be provided separately from lending officer.]

1


--------------------------------------------------------------------------------


EXHIBIT C

PERFECTION CERTIFICATE

2


--------------------------------------------------------------------------------


EXHIBIT D

COMPLIANCE CERTIFICATE

TO:

 

SILICON VALLEY BANK

Date:

 

FROM:

 

IBASIS, INC.

 

 

 

   The undersigned authorized officer of IBASIS, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                                    with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes. 
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly consolidated and consolidating financial statements with Compliance
Certificate

 

Quarterly within 45 days

 

Yes  No

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

A/R & A/P Agings, Borrowing Base and Transaction Reports

 

Monthly within 30 days

 

Yes  No

Other filings with the SEC or any other regulatory agency

 

Within 10 days after filing

 

Yes  No

 

The following Intellectual Property was registered after the Effective Date and
since the last Compliance Certificate was provided to the Bank (if no
registrations, state “None”)

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain on a Quarterly Basis:

 

 

 

 

 

 

 

Minimum Adjusted Quick Ratio

 

              :1.0

 

           :1.0

 

Yes  No

 

Minimum Consolidated EBITDA

 

$                   

 

$                 

 

Yes  No

 

Minimum EBITDA (if required)

 

$                   

 

$                 

 

Yes  No

 

 

3


--------------------------------------------------------------------------------


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

IBASIS, INC.

 

BANK USE ONLY

 

 

 

 

 

 

Received by:

 

 

By:

 

 

 

 

     AUTHORIZED SIGNER

 

Name:

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

     AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Compliance Status:         Yes     No

 

 

4


--------------------------------------------------------------------------------


Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:

 

 

 

I.              Adjusted Quick Ratio (Section 6.9(i))

Required:                      :1.00

Actual:

A.

 

Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries at Bank

 

$          

 

 

 

 

 

B.

 

Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries

 

$          

 

 

 

 

 

C.

 

Aggregate value of the Investments with maturities of fewer than 12 months of
Borrower and it Subsidiaries

 

$          

 

 

 

 

 

D.

 

Quick Assets (the sum of lines A through C)

 

$          

 

 

 

 

 

E.

 

Aggregate value of Obligations to Bank

 

$          

 

 

 

 

 

F.

 

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness) that matures within one (1)

 

$          

 

 

 

 

 

G.

 

Current Liabilities (the sum of lines E and F)

 

$          

 

 

 

 

 

H.

 

Aggregate value of all amounts received or invoiced by Borrower in advance of
performance under contracts and not yet recognized as revenue

 

$          

 

 

 

 

 

I

 

Line G minus line H

 

$          

 

 

 

 

 

J.

 

Adjusted Quick Ratio (line D divided by line I)

 

          

 

Is line J equal to or greater than      :1:00?

      No, not in compliance                                  
                                                       Yes, in compliance

II.            Consolidated EBITDA of Borrower and its Subsidiaries(Section
6.9(ii))

Required:               $10,000,000

Actual:

A.

 

Net Income

 

$           

 

 

 

 

 

B.

 

Interest Expense

 

$           

 

 

 

 

 

C.

 

Depreciation expense (to the extent deducted from Net Income)

 

$           

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


 

D.

 

Amortization expense (to the extent deducted from Net Income)

 

$           

 

 

 

 

 

E.

 

Income Tax Expense

 

$           

 

 

 

 

 

F.

 

Consolidated EBITDA (line A plus line B plus line C plus line D plus line E

 

$           

 

Is line F equal to or greater than $10,000,000

  No, not in compliance                                                      
                             Yes, in compliance

II.            EBITDA of Borrower and its Existing Domestic Subsidiaries
(Section 6.9(ii)) (if applicable)

Required:               $               

Actual:

A.

 

Net Income

 

$        

 

 

 

 

 

B.

 

Interest Expense

 

$        

 

 

 

 

 

C.

 

Depreciation expense (to the extent deducted from Net Income)

 

$        

 

 

 

 

 

D.

 

Amortization expense (to the extent deducted from Net Income)

 

$        

 

 

 

 

 

E.

 

Income Tax Expense

 

$        

 

 

 

 

 

F.

 

Consolidated EBITDA (line A plus line B plus line C plus line D plus line E

 

$        

 

Is line F equal to or greater than $               

  No, not in compliance                                                      
                             Yes, in compliance

6


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF NOTICE OF BORROWING

IBASIS, INC.

Date: 

               

 

TO:                             SILICON VALLEY BANK

One Newton Executive Park, Suite 200
2221 Washington Street, Newton, MA 02462
Attention:

RE:                              Second Amended and Restated Loan and Security
Agreement dated as of October       , 2007 (as amended, modified, supplemented
or restated from time to time, the “Loan Agreement”), by and between IBasis Inc.
(“Borrower and Silicon Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of an Advance.

1.             The Funding Date, which shall be a Business Day, of the requested
borrowing is                               .

2.             The aggregate amount of the requested borrowing is
$                          .

3.             The requested Advance shall consist of $                       of
Prime Rate Advances and $             of LIBOR Advances.

4.             The duration of the Interest Period for the LIBOR Advances
included in the requested Advance shall be                    month(s).

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

(a)           all representations and warranties of Borrower contained in the
Loan Agreement are true, accurate and complete in all material respects as of
the date hereof;

(b)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed Advance; and

(c)           the requested Advance will not cause the aggregate principal
amount of the outstanding Advances to exceed, as of the designated Funding Date,
the Availability Amount.

1


--------------------------------------------------------------------------------


 

BORROWER

 

IBASIS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

For internal Bank use only

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

    %

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

IBASIS, INC.

Date: 

                       

 

TO:          SILICON VALLEY BANK

One Newton Executive Park, Suite 200
2221 Washington Street, Newton, MA 02462
Attention:

RE:          Second Amended and Restated Loan and Security Agreement dated as of
October      , 2007 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and between IBasis Inc. (“Borrower and Silicon
Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

1.             The date of the [conversion] [continuation] is
                                           , 20      .

2.             The aggregate amount of the proposed Advances to be [converted]
is
$                             or [continued] is
$                                  .

3.             The Advances are to be [converted into] [continued as] [LIBOR]
[Prime Rate] Advances.

4.             The duration of the Interest Period for the LIBOR Advances
included in the [conversion] [continuation] shall be           month(s).

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a)           all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; and

(b)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

[Signature page follows.]

1


--------------------------------------------------------------------------------


BORROWER

IBASIS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

For internal Bank use only

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

     %

 

 

 

1


--------------------------------------------------------------------------------


EXHIBIT G

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS NOON E.S.T. *

Fax To: 
                                                                                                                                
Date:                                    

LOAN PAYMENT:

IBASIS, INC.

From Account #

 

 

 

To Account #

 

 

 

(Deposit Account #)

 

 

                                                    (Loan Account #)

 

 

 

 

 

Principal $

 

 

 

and/or Interest $

 

 

 

 

 

Authorized Signature:

 

 

 

               Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #

 

 

 

To Account #

 

 

                                     (Loan Account #)

 

 

                                               (Deposit Account #)

 

 

 

 

Amount of Advance $

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

Authorized Signature:

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, E.S.T.

Beneficiary Name:

 

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

 

Account Number:

 

City and State:

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

          (For International Wire Only)

 

 

 

Intermediary Bank:

 

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

Special Instruction:

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

--------------------------------------------------------------------------------

* Unless otherwise provided for an Advance bearing interest at LIBOR.

1


--------------------------------------------------------------------------------


 

Authorized Signature:

 

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

2


--------------------------------------------------------------------------------